








THIS AGREEMENT AND ANY LIEN CREATED HEREIN IS SUBJECT TO THE LIEN PRIORITY AND
OTHER PROVISIONS SET FORTH IN THAT CERTAIN INTERCREDITOR AGREEMENT DATED AS OF
FEBRUARY 29, 2012 AMONG BANK OF AMERICA, N.A., AS ABL AGENT FOR THE ABL SECURED
PARTIES, BANK OF AMERICA, N.A., AS TERM AGENT FOR THE TERM SECURED PARTIES,
NORANDA ALUMINUM HOLDING CORPORATION, NORANDA ALUMINUM ACQUISITION CORPORATION
AND THE OTHER SUBSIDIARIES OF NORANDA ALUMINUM ACQUISITION CORPORATION FROM TIME
TO TIME PARTY THERETO, AS AMENDED, RESTATED, SUPPLEMENTED OR OTHERWISE MODIFIED
FROM TIME TO TIME.






GUARANTEE AND COLLATERAL AGREEMENT
dated and effective as of
February 29, 2012
among
NORANDA ALUMINUM HOLDING CORPORATION,


NORANDA ALUMINUM ACQUISITION CORPORATION,

each of its Subsidiaries identified herein,




and


BANK OF AMERICA, N.A.,
as Collateral Agent





1

--------------------------------------------------------------------------------


TABLE OF CONTENTS
Page
ARTICLE I
DEFINITIONS
Section 1.01.
Term Credit Agreement.    1

Section 1.02.
Other Defined Terms    2

ARTICLE II
GUARANTEE
Section 2.01.
Guarantee    5

Section 2.02.
Guarantee of Payment    5

Section 2.03.
No Limitations, Etc.    5

Section 2.04.
Reinstatement    7

Section 2.05.
Agreement To Pay; Contribution; Subrogation    7

Section 2.06.
Information    7

Section 2.07.
Maximum Liability    7

Section 2.08.
Payment Free and Clear of Taxes    7

Section 2.09.
No Foreign Guarantee of U.S. Obligations    7

ARTICLE III
PLEDGE OF SECURITIES
Section 3.01.
Pledge    8

Section 3.02.
Delivery of the Pledged Collateral    8

Section 3.03.
Representations, Warranties and Covenants    9

Section 3.04.
Registration in Nominee Name; Denominations    11

Section 3.05.
Voting Rights; Dividends and Interest, Etc.    11

ARTICLE IV
SECURITY INTERESTS IN OTHER PERSONAL PROPERTY
Section 4.01.
Security Interest.    13

Section 4.02.
Representations and Warranties    14

Section 4.03.
Covenants.    17

Section 4.04.
Other Actions    19

Section 4.05.
Covenants Regarding Patent, Trademark and Copyright Collateral.    20

ARTICLE V
REMEDIES; APPLICATION OF PROCEEDS


--------------------------------------------------------------------------------


Section 5.01.
Remedies Upon Default    21

Section 5.02.
Apportionment, Application, and Reversal of Payments.    23

Section 5.03.
Securities Act, Etc.    23

ARTICLE VI
INDEMNITY, SUBROGATION AND SUBORDINATION
Section 6.01.
Indemnity    24

Section 6.02.
Contribution and Subrogation    24

Section 6.03.
Subordination; Subrogation    25

ARTICLE VII
MISCELLANEOUS
Section 7.01.
Notices    26

Section 7.02.
Security Interest Absolute    27

Section 7.03.
Limitation By Law; Severability    27

Section 7.04.
Binding Effect; Several Agreement    27

Section 7.05.
Successors and Assigns    27

Section 7.06.
Power of Attorney    28

Section 7.07.
GOVERNING LAW    28

Section 7.08.
Waivers; Amendment    28

Section 7.09.
WAIVER OF JURY TRIAL    29

Section 7.10.
Severability    29

Section 7.11.
Counterparts    29

Section 7.12.
Headings    29

Section 7.13.
Jurisdiction; Consent to Service of Process    29

Section 7.14.
Termination or Release.    30

Section 7.15.
Additional Subsidiaries    31

Section 7.16.
Right to Set Off    31

Section 7.17.
Intercreditor Agreement    31



Schedules
Schedule I    Subsidiary Parties
Schedule II    Pledged Stock; Debt Securities
Schedule III    Intellectual Property


--------------------------------------------------------------------------------


Exhibits
Exhibit A    Form of Supplement to the Guarantee and Collateral Agreement
Exhibit B    Form of Perfection Certificate


--------------------------------------------------------------------------------


GUARANTEE AND COLLATERAL AGREEMENT dated and effective as of February 29, 2012
(this “Agreement”) among NORANDA ALUMINUM HOLDING CORPORATION, a Delaware
corporation (“Holdings”), NORANDA ALUMINUM ACQUISITION CORPORATION, a Delaware
corporation (the “Company”), each Subsidiary of the Company that is identified
herein as a party (each, a “Subsidiary Party”), and BANK OF AMERICA, N.A., as
collateral agent (in such capacity, the “Collateral Agent”) for the Secured
Parties (as defined below).
WHEREAS, Holdings, the Company, as borrower, the lenders and agents named
therein, and Bank of America, N.A., as administrative agent and collateral agent
for such lenders, are parties to that certain Term Credit Agreement dated as of
February 29, 2012 (as amended, restated, supplemented or otherwise modified from
time to time, the “Term Credit Agreement”);
WHEREAS, the lenders party to the Term Credit Agreement (collectively, together
with any other person that becomes a lender under the Term Credit Agreement and
their respective successors and assigns, the “Lenders”) have agreed to extend
credit to the Company, in each case subject to the terms and conditions set
forth in the Term Credit Agreement;
WHEREAS, Holdings, the Company and each Subsidiary Party will derive substantial
benefits from the extension of credit to the Company pursuant to the Term Credit
Agreement, and are willing to execute and deliver this Agreement in order to
induce the Lenders to extend credit to the Company in accordance with the terms
of the Term Credit Agreement;
NOW, THEREFORE, Holdings, the Company, each Subsidiary Party and the Collateral
Agent hereby agree as follows:
ARTICLE I
DEFINITIONS
Section 1.01.    Term Credit Agreement.
(a)    Unless otherwise stated herein:
(i)Capitalized terms used in this Agreement and not otherwise defined herein
have the respective meanings assigned thereto in the Term Credit Agreement.
Whenever any term used in this Agreement and not otherwise defined herein is
used herein, such reference shall be deemed to have the same effect as if such
term had been independently set forth herein in full on the date hereof.
(ii)Unless otherwise defined herein, any capitalized term that is defined in
both the Term Credit Agreement and this Agreement shall have the meaning
assigned thereto herein.
(iii)All terms defined in the New York UCC (as defined below) and not defined in
this Agreement have the meanings specified therein.

5

--------------------------------------------------------------------------------


(iv)The term “instrument” shall have the meaning specified in Article 9 of the
New York UCC.
(b)    The rules of construction specified in Section 1.02 of the Term Credit
Agreement also apply to this Agreement.
Section 1.02.    Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:
“ABL Credit Agreement” means any “ABL Agreement” as defined in the Intercreditor
Agreement.
“ABL Collateral Agent” means the “ABL Agent” as defined in the Intercreditor
Agreement.
“ABL Priority Collateral” has the meaning assigned to such term in the
Intercreditor Agreement.
“Account” means, with respect to a Person, any of such Person’s now owned and
hereafter acquired or arising accounts, as defined in the UCC, including any
rights to payment for the sale or lease of goods or rendition of services,
whether or not they have been earned by performance, and “Accounts” means, with
respect to any such Person, all of the foregoing, in each case, other than any
Excluded Assets.
“Account Debtor” means any person who is or who may become obligated to any
Pledgor under, with respect to or on account of an Account, Chattel Paper,
General Intangibles, Instruments or Investment Property.
“Agreement” has the meaning assigned thereto in the recitals to this agreement.
“Article 9 Collateral” has the meaning assigned to such term in Section 4.01.
“Collateral” means Article 9 Collateral and Pledged Collateral.
“Collateral Agent” has the meaning assigned to such term in the recitals to this
Agreement.
“Company” has the meaning assigned to such term in the recitals to this
Agreement.
“Copyright License” means any written agreement, now or hereafter in effect,
granting any right to any Pledgor under any Copyright now or hereafter owned by
any third party, and all rights of any Pledgor under any such agreement
(including, without limitation, any such rights that such Pledgor has the right
to license).
“Copyrights” means all of the following now owned or hereafter acquired by any
Pledgor: (a) all copyright rights in any work subject to the copyright laws of
the United States or any other country,

6

--------------------------------------------------------------------------------


whether as author, assignee, transferee or otherwise; and (b) all registrations
and applications for registration of any such Copyright in the United States or
any other country, including registrations, supplemental registrations and
pending applications for registration in the United States Copyright Office and
the right to obtain all renewals thereof, including those listed on Schedule
III.
“Fair Market Value” means, with respect to any asset or property, the price
which could be negotiated in an arm’s-length, free market transaction, for cash,
between a willing seller and a willing and able buyer, neither of whom is under
undue pressure or compulsion to complete the transaction.
“Federal Securities Laws” has the meaning assigned to such term in Section 5.03.
“General Intangibles” means all “General Intangibles” as defined in the New York
UCC, including all choses in action and causes of action and all other
intangible personal property of any Pledgor of every kind and nature (other than
Accounts) now owned or hereafter acquired by any Pledgor, including corporate or
other business records, indemnification claims, contract rights (including
rights under leases, whether entered into as lessor or lessee, Swap Contracts
and other agreements), Intellectual Property, goodwill, registrations,
franchises, tax refund claims and any guarantee, claim, security interest or
other security held by or granted to any Pledgor to secure payment by an Account
Debtor of any of the Accounts.
“Guaranteed Obligations” means, with respect to any Guarantor, all Obligations
as to which such Guarantor is not the primary obligor.
“Guarantors” means Holdings and the Subsidiary Parties.
“Intellectual Property” means all intellectual property of every kind and nature
now owned or hereafter acquired by any Pledgor, including, inventions, designs,
Patents, Copyrights, Trademarks, Patent Licenses, Copyright Licenses, Trademark
Licenses, trade secrets, domain names, confidential or proprietary technical and
business information, know-how, show-how or other data or information and all
related documentation.
“Intellectual Property Security Agreement” means a security agreement in the
form hereof or a short form hereof, in each case, which form shall be reasonably
acceptable to the Collateral Agent.
“Intercreditor Agreement” means that certain intercreditor agreement dated as of
the date hereof and entered into among the ABL Collateral Agent (in its capacity
as the ABL Agent, as defined therein), the Collateral Agent (in its capacity as
the Term Agent, as defined therein), Holdings, the Company and its Subsidiaries
party thereto (as amended, restated, supplemented or otherwise modified from
time to time).
“IP Agreements” means all material Copyright Licenses, Patent Licenses,
Trademark Licenses, and all other agreements, permits, consents, orders and
franchises relating to the license, development, use or disclosure of any
material Intellectual Property to which a Pledgor, now or hereafter, is a party
or a beneficiary.
“Lenders” has the meaning assigned to such term in the recitals to this
Agreement.

7

--------------------------------------------------------------------------------


“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.
“Obligations” means all Finance Obligations (as defined in the Term Credit
Agreement).
“Patent License” means any written agreement, now or hereafter in effect,
granting to any Pledgor any right to make, use or sell any invention covered by
a Patent, now or hereafter owned by any third party (including, without
limitation, any such rights that such Pledgor has the right to license).
“Patents” means all of the following now owned or hereafter acquired by any
Pledgor: (a) all letters patent of the United States or the equivalent thereof
in any other country or jurisdiction, including those listed on Schedule III,
and all applications for letters patent of the United States or the equivalent
thereof in any other country or jurisdiction, including those listed on Schedule
III, and (b) all provisionals, reissues, extensions, continuations, divisions,
continuations-in- part, reexaminations or revisions thereof, and the inventions
disclosed or claimed therein, including the right to make, use, import and/or
sell the inventions disclosed or claimed therein.
“Perfection Certificate” means a Perfection Certificate with respect to the
Pledgors, substantially in the form of Exhibit B, completed and supplemented
with the schedules and attachments contemplated thereby, and duly executed by an
Officer of the Company.
“Permitted Liens” means any Lien not prohibited by Section 7.02 of the Term
Credit Agreement.
“Pledged Collateral” has the meaning assigned to such term in Section 3.01.
“Pledged Debt Securities” has the meaning assigned to such term in Section 3.01.
“Pledged Securities” means any promissory notes, stock certificates or other
certificated securities now or hereafter included in the Pledged Collateral,
including all certificates, instruments or other documents representing or
evidencing any Pledged Collateral.
“Pledged Stock” has the meaning assigned to such term in Section 3.01.
“Pledgor” shall mean the Company and each Guarantor.
“Secured Hedge Agreement” has the meaning assigned to such term in the Term
Credit Agreement.
“Secured Parties” means (a) the Collateral Agent, (b) the Lenders, (c) each
Hedge Bank party to any Secured Hedge Agreement, (d) the beneficiaries of each
indemnification obligation undertaken by any Pledgor under any Loan Document and
(e) permitted successors and assigns of each of the foregoing.
“Security Interest” has the meaning assigned to such term in Section 4.01.

8

--------------------------------------------------------------------------------


“Subsidiary Party” has the meaning assigned to such term in the preliminary
statement of this Agreement, and any Subsidiary that becomes a party hereto
pursuant to Section 7.15.
“Swap Contract” has the meaning assigned to such term in the Term Credit
Agreement.
“Term Credit Agreement” has the meaning assigned to such term in the recitals
hereto.
“Term Priority Collateral” has the meaning assigned to such term in the
Intercreditor Agreement.
“Trademark License” means any written agreement, now or hereafter in effect,
granting to any Pledgor any right to use any Trademark now or hereafter owned by
any third party (including, without limitation, any such rights that such
Pledgor has the right to license).
“Trademarks” means all of the following now owned or hereafter acquired by any
Pledgor: (a) all trademarks, service marks, corporate names, company names,
business names, fictitious business names, trade styles, trade dress, logos,
other source or business identifiers, designs and general intangibles of like
nature, now existing or hereafter adopted or acquired, all registrations thereof
(if any), and all registration and recording applications filed in connection
therewith, including registrations and registration applications in the United
States Patent and Trademark Office or any similar offices in any State of the
United States or any other country or any political subdivision thereof (except
for “intent-to-use” applications for trademark or service mark registrations
filed pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. § 1051, unless and
until an Amendment to Allege Use or a Statement of Use under Sections 1(c) and
1(d) of Lanham Act has been filed, to extent that any assignment of an
“intent-to-use” application prior to such filing would violate the Lanham Act),
and all renewals thereof, including those listed on Schedule III and (b) all
goodwill associated therewith or symbolized thereby.
ARTICLE II    
GUARANTEE
Section 2.01.    Guarantee. Each Guarantor unconditionally guarantees, jointly
with the other Guarantors and severally, to the Collateral Agent for the benefit
of the Secured Parties as a primary obligor and not merely as a surety, the due
and punctual payment and performance of the applicable Guaranteed Obligations
now or hereafter owing to such Secured Parties. Each Guarantor further agrees
that the applicable Guaranteed Obligations may be extended or renewed, in whole
or in part, without notice to or further assent from it, and that it will remain
bound upon its guarantee notwithstanding any extension or renewal of any
Guaranteed Obligation. Each Guarantor waives presentment to, demand of payment
from and protest to the Company or any other Loan Party of any of the Guaranteed
Obligations, and also waives notice of acceptance of its guarantee and notice of
protest for nonpayment.
Section 2.02.    Guarantee of Payment. Each Guarantor further agrees that its
guarantee hereunder constitutes a guarantee of payment when due (whether at the
stated maturity, by acceleration or otherwise) and not of collection, and waives
any right to require that any resort be had by the Collateral

9

--------------------------------------------------------------------------------


Agent or any other Secured Party to any security held for the payment of the
Obligations or to any balance of any deposit account or credit on the books of
the Collateral Agent or any other Secured Party in favor of the Company or any
other person.
Section 2.03.    No Limitations, Etc.
(a)Except for termination of a Guarantor’s obligations hereunder as expressly
provided for in Section 7.14, the obligations of each Guarantor hereunder shall
not be subject to any reduction, limitation, impairment or termination for any
reason, including any claim of waiver, release, surrender, alteration or
compromise, and shall not be subject to any defense or setoff, counterclaim,
recoupment or termination whatsoever by reason of the invalidity, illegality or
unenforceability of the Obligations or otherwise (other than defense of payment
or performance). Without limiting the generality of the foregoing, the
obligations of each Guarantor hereunder, to the fullest extent permitted by
applicable law, shall not be discharged or impaired or otherwise affected by,
and each Guarantor hereby waives any defense to the enforcement hereof by reason
of:
(i)    the failure of the Collateral Agent or any other Secured Party to assert
any claim or demand or to exercise or enforce any right or remedy under the
provisions of any Loan Document or otherwise;
(ii)    any rescission, waiver, amendment or modification of, increase in the
Obligations with respect to, or any release from any of the terms or provisions
of, any Loan Document or any other agreement, including with respect to any
other Guarantor under this Agreement;
(iii)    the failure to perfect any security interest in, or the exchange,
substitution, release or any impairment of, any security held by the Collateral
Agent or any other Secured Party for the Obligations;
(iv)    any default, failure or delay, willful or otherwise, in the performance
of the Obligations;
(v)    any other act or omission that may or might in any manner or to any
extent vary the risk of any Guarantor or otherwise operate as a discharge of any
Guarantor as a matter of law or equity (other than the payment in full in cash
or immediately available funds of all the Obligations),
(vi)    any illegality, lack of validity or enforceability of any Obligation,
(vii)    any change in the corporate existence, structure or ownership of any
Loan Party, or any insolvency, bankruptcy, reorganization or other similar
proceeding affecting any Loan Party or its assets or any resulting release or
discharge of any Obligation,
(viii)    the existence of any claim, set-off or other rights that the Guarantor
may have at any time against the Company, the Collateral Agent, any Secured
Party, or any other corporation or person, whether in connection herewith or any
unrelated transactions, provided that nothing

10

--------------------------------------------------------------------------------


herein will prevent the assertion of any such claim by separate suit or
compulsory counterclaim,
(ix)    any action permitted or authorized hereunder, or
(x)    any other circumstance (including without limitation, any statute of
limitations) or any existence of or reliance on any representation by the
Collateral Agent or any other Secured Party that might otherwise constitute a
defense to, or a legal or equitable discharge of, the Company or any Guarantor
or any other guarantor or surety.
Each Guarantor expressly authorizes the Secured Parties to take and hold
security for the payment and performance of the Obligations, to exchange, waive
or release any or all such security (with or without consideration), to enforce
or apply such security and direct the order and manner of any sale thereof in
their sole discretion or to release or substitute any one or more other
guarantors or obligors upon or in respect of the Obligations, all without
affecting the obligations of any Guarantor hereunder.
(b)To the fullest extent permitted by applicable law, each Guarantor waives any
defense based on or arising out of any defense of any other Loan Party or the
unenforceability of the Obligations or any part thereof from any cause, or the
cessation from any cause of the liability of any other Loan Party, other than
the payment in full in cash or immediately available funds of all the
Obligations (other than contingent or unliquidated obligations or liabilities).
The Collateral Agent and the Secured Parties may, at their election, foreclose
on any security held by one or more of them by one or more judicial or
nonjudicial sales, accept an assignment of any such security in lieu of
foreclosure, compromise or adjust any part of the Obligations, make any other
accommodation with any other Loan Party or exercise any other right or remedy
available to them against any other Loan Party, without affecting or impairing
in any way the liability of any Guarantor hereunder except to the extent the
Obligations (other than contingent or unliquidated obligations or liabilities)
have been paid in full in cash or immediately available funds. To the fullest
extent permitted by applicable law, each Guarantor waives any defense arising
out of any such election even though such election operates, pursuant to
applicable law, to impair or to extinguish any right of reimbursement or
subrogation or other right or remedy of such Guarantor against any other Loan
Party, as the case may be, or any security.
Section 2.04.    Reinstatement. Each Guarantor agrees that its guarantee
hereunder shall continue to be effective or be reinstated, as the case may be,
if at any time payment, or any part thereof, of any Obligation is rescinded or
must otherwise be restored by the Collateral Agent or any other Secured Party
upon the bankruptcy or reorganization of the Company or any other Loan Party or
otherwise.
Section 2.05.    Agreement To Pay; Contribution; Subrogation. In furtherance of
the foregoing and not in limitation of any other right that the Collateral Agent
or any other Secured Party has at law or in equity against any Guarantor by
virtue hereof, upon the failure of the Company to pay any Obligation when and as
the same shall become due, whether at maturity, by acceleration, after notice of
prepayment or otherwise, each Guarantor hereby promises to and will forthwith
pay, or cause to be paid, to the Collateral Agent for distribution to the
Secured Parties, in cash the amount of such unpaid Obligation. Each Guarantor
hereby unconditionally and irrevocably agrees that in the event any payment
shall be required to be made to any Secured Party under this guarantee, such
Guarantor will contribute, to the maximum extent permitted by law, such amounts
to each other Guarantor so as

11

--------------------------------------------------------------------------------


to maximize the aggregate amount paid to the Secured Parties under or in respect
of the Obligations. Upon payment by any Guarantor of any sums to the Collateral
Agent as provided above, all rights of such Guarantor against the Company or any
other Loan Party arising as a result thereof by way of right of subrogation,
contribution, reimbursement, indemnity or otherwise shall in all respects be
subject to Article VI.
Section 2.06.    Information. Each Guarantor assumes all responsibility for
being and keeping itself informed of the financial condition and assets of the
Company and each other Pledgor, and of all other circumstances bearing upon the
risk of nonpayment of the Obligations and the nature, scope and extent of the
risks that such Guarantor assumes and incurs hereunder, and agrees that none of
the Collateral Agent or the other Secured Parties will have any duty to advise
such Guarantor of information known to it or any of them regarding such
circumstances or risks.
Section 2.07.    Maximum Liability. Each Guarantor, and by its acceptance of
this guarantee, the Collateral Agent and each Secured Party hereby confirms that
it is the intention of all such Persons that this guarantee and the Obligations
of each Guarantor hereunder not constitute a fraudulent transfer or conveyance
for purposes of the U.S. Bankruptcy Code or any other federal, state or foreign
bankruptcy, insolvency, receivership or similar law, the Uniform Fraudulent
Conveyance Act, the Uniform Fraudulent Transfer Act or any similar foreign,
federal or state law to the extent applicable to this guarantee and the
Obligations of each Guarantor hereunder. To effectuate the foregoing intention,
the Collateral Agent and the Secured Parties hereby irrevocably agree that the
Obligations of each Subsidiary Party under this guarantee at any time shall be
limited to the maximum amount as will result in the Obligations of such
Guarantor under this guarantee not constituting a fraudulent transfer or
conveyance.
Section 2.08.    Payment Free and Clear of Taxes. Any and all payments by or on
account of any obligation of any Guarantor hereunder or under any of the other
Loan Documents shall be made free and clear of, and without deduction for, any
Indemnified Taxes or Other Taxes on the same terms and to the same extent that
payments by any Loan Party are required to be made pursuant to the terms of
Section 3.01 of the Term Credit Agreement. The provisions of Section 3.01 of the
Term Credit Agreement shall apply to each Guarantor mutatis mutandis.
Section 2.09.    No Foreign Guarantee of U.S. Obligations. Notwithstanding
anything to the contrary contained herein, no Foreign Subsidiary shall, or shall
be deemed to, provide a guarantee of any Obligations of the Company or any
Domestic Subsidiary pursuant to the terms hereof.
ARTICLE III    
PLEDGE OF SECURITIES
Section 3.01.    Pledge. As security for the payment or performance when due
(whether at stated maturity, by acceleration or otherwise), as the case may be,
in full of its Obligations, each Pledgor hereby assigns and pledges to the
Collateral Agent and its successors and permitted assigns for the benefit of the
Secured Parties, a security interest in all of such Pledgor’s right, title and
interest in, to and under (a) the Equity Interests directly owned by it
(including those listed on

12

--------------------------------------------------------------------------------


Schedule II) and any other Equity Interests obtained in the future by such
Pledgor and any certificates representing all such Equity Interests (the
“Pledged Stock”); provided that the Pledged Stock shall not include (i) (A) more
than 65% of the issued and outstanding voting Equity Interests of any “first
tier” Foreign Subsidiary directly owned by such Pledgor or (B) any issued and
outstanding Equity Interest of any Foreign Subsidiary that is not a “first tier”
Foreign Subsidiary, (ii) to the extent applicable law requires that a Subsidiary
of such Pledgor issue directors’ qualifying shares, such shares or nominee or
other similar shares, (iii) any Equity Interests with respect to which the
Collateral and Guarantee Requirement or any provision of Section 6.10 of the
Term Credit Agreement need not be satisfied by reason of Section 6.10(g) of the
Term Credit Agreement, (iv) any Equity Interests of a Subsidiary to the extent
that, as of the Closing Date, and for so long as, such a pledge of such Equity
Interests would violate a contractual obligation binding on or relating to such
Equity Interests, or (v) any Equity Interests of a person that is not directly
or indirectly a Subsidiary; (b)(i) the debt obligations listed opposite the name
of such Pledgor on Schedule II, (ii) any debt obligations now or in the future
issued to such Pledgor having, in the case of each instance of debt securities,
an aggregate principal amount in excess of $5,000,000 (which pledge, in the case
of any intercompany note evidencing debt owed by a Foreign Subsidiary to a Loan
Party, shall be limited to 65% of the amount outstanding thereunder), and (iii)
the certificates, promissory notes and any other instruments, if any, evidencing
such debt obligations (the “Pledged Debt Securities”); (c) subject to Section
3.05 hereof, all payments of principal or interest, dividends, cash, instruments
and other property from time to time received, receivable or otherwise
distributed in respect of, in exchange for or upon the conversion of, and all
other proceeds received in respect of, the securities referred to in clauses (a)
and (b) above; (d) subject to Section 3.05 hereof, all rights and privileges of
such Pledgor with respect to the securities and other property referred to in
clauses (a), (b) and (c) above; and (e) all proceeds of any of the foregoing
(the items referred to in clauses (a) through (e) above being collectively
referred to as the “Pledged Collateral”).
TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Collateral Agent and its successors and permitted assigns for the
benefit of the Secured Parties, forever; subject, however, to the terms,
covenants and conditions hereinafter set forth.
Section 3.02.    Delivery of the Pledged Collateral.
(a)    Each Pledgor agrees promptly to deliver or cause to be delivered to the
Collateral Agent (or the ABL Collateral Agent to the extent so provided in the
Intercreditor Agreement), as agent for the Secured Parties, any and all Pledged
Securities to the extent such Pledged Securities, in the case of promissory
notes or other instruments evidencing Indebtedness, are required to be delivered
pursuant to paragraph (b) of this Section 3.02. If any Pledged Stock that is
uncertificated on the date hereof shall hereafter become certificated, the
applicable Pledgor shall promptly cause the certificate or certificates
representing Pledged Stock to be delivered to the Collateral Agent (or the ABL
Collateral Agent to the extent so provided in the Intercreditor Agreement), as
agent for the Secured Parties, together with the accompanying stock powers or
other documentation required by Section 3.02(c). None of the Pledgors shall
permit any other party to “control” (for purposes of Section 8-106 of the New
York UCC (or any analogous provision of the Uniform Commercial Code in effect in
the jurisdiction whose law applies)) any uncertificated securities that
constitute Pledged Collateral other than the Collateral Agent (or the ABL
Collateral Agent to the extent so provided in the Intercreditor Agreement), as
agent for the Secured Parties.

13

--------------------------------------------------------------------------------


(b)    To the extent any Indebtedness for borrowed money constitutes Pledged
Collateral (other than (i) intercompany current liabilities incurred in the
ordinary course of business in connection with the cash management operations
among Holdings, the Company and its Subsidiaries or (ii) to the extent that a
pledge of such promissory note or instrument would violate applicable law) and
such Indebtedness for borrowed money is evidenced by a duly executed promissory
note, such Loan Party shall cause such promissory note to be pledged and
delivered to the Collateral Agent (or the ABL Collateral Agent to the extent so
provided in the Intercreditor Agreement), as agent for the Secured Parties,
pursuant to the terms hereof; provided that, such pledge in the case of any
intercompany note evidencing debt owed by a Foreign Subsidiary to a Pledgor,
shall be limited to 65% of the amount outstanding thereunder. To the extent any
such promissory note is a demand note, each Pledgor party thereto agrees, if
requested by the Collateral Agent, to immediately demand payment thereunder upon
an Event of Default specified under Section 8.01(b), (c), (f), (h) or (i) of the
Term Credit Agreement unless such demand would not be commercially reasonable or
would otherwise expose Pledgor to liability to the maker.
(c)    If applicable, upon delivery to the Collateral Agent (or the ABL
Collateral Agent to the extent so provided in the Intercreditor Agreement), (i)
any Pledged Securities required to be delivered pursuant to the foregoing
paragraphs (a) and (b) of this Section 3.02 shall be accompanied by stock powers
or note powers, as applicable, duly executed in blank or other instruments of
transfer reasonably satisfactory to the Collateral Agent (or the ABL Collateral
Agent, as applicable) and by such other instruments and documents as the
Collateral Agent (or the ABL Collateral Agent, as applicable) may reasonably
request and (ii) all other property composing part of the Pledged Collateral
delivered pursuant to the terms of this Agreement shall be accompanied to the
extent necessary to perfect the security interest in or allow realization on the
Pledged Collateral by proper instruments of assignment duly executed by the
applicable Pledgor and such other instruments or documents as the Collateral
Agent may reasonably request. Each delivery of Pledged Securities shall be
accompanied by a schedule describing the securities, which schedule shall be
attached hereto as Schedule II (or a supplement to Schedule II, as applicable)
and made a part hereof; provided that failure to attach any such schedule hereto
shall not affect the validity of such pledge of such Pledged Securities. Each
schedule so delivered shall supplement any prior schedules so delivered.
Section 3.03.    Representations, Warranties and Covenants. The Pledgors,
jointly and severally, represent, warrant and covenant to and with the
Collateral Agent for the benefit of the Secured Parties:
(a)    Schedule II correctly sets forth the percentage of the issued and
outstanding shares of each class of the Equity Interests of the issuer thereof
represented by the Pledged Stock and includes all Equity Interests, debt
securities and promissory notes or instruments evidencing Indebtedness required
to be (i) pledged in order to satisfy the Collateral and Guarantee Requirement,
or (ii) delivered pursuant to Section 3.02(b);
(b)    the Pledged Stock and Pledged Debt Securities (solely with respect to
Pledged Debt Securities issued by a person that is not a Subsidiary of Holdings
or an Affiliate of any such subsidiary, to the best of each Pledgor’s knowledge)
have been duly and validly authorized and issued by the issuers thereof and (i)
in the case of Pledged Stock, are fully paid and nonassessable and (ii) in the
case of Pledged Debt Securities (solely with respect to Pledged Debt Securities

14

--------------------------------------------------------------------------------


issued by a person that is not a Subsidiary of Holdings or an Affiliate of any
such subsidiary, to the best of each Pledgor’s knowledge) are legal, valid and
binding obligations of the issuers thereof, subject to the effects of
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws relating to or affecting creditors’ rights generally, general
equitable principles (whether considered in a proceeding at law or in equity)
and an implied covenant of good faith and fair dealing;
(c)    except for the security interests granted hereunder, each Pledgor (i) is
and, subject to any transfers made in compliance with the Term Credit Agreement,
will continue to be the direct owner, beneficially and of record, of the Pledged
Securities indicated on Schedule II as owned by such Pledgor, (ii) holds the
same free and clear of all Liens, other than Permitted Liens, (iii) will make no
assignment, pledge, hypothecation or transfer of, or create or permit to exist
any security interest in or other Lien on, the Pledged Collateral, other than
pursuant to a transaction permitted by the Term Credit Agreement and other than
Permitted Liens and (iv) subject to the rights of such Pledgor under the Loan
Documents to dispose of Pledged Collateral, will use commercially reasonable
efforts to defend its title or interest hereto or therein against any and all
Liens (other than Permitted Liens), however arising, of all persons;
(d)    other than as set forth in the Term Credit Agreement or the schedules
thereto, and except for restrictions and limitations imposed by the Loan
Documents or securities laws generally or otherwise permitted to exist pursuant
to the terms of the Term Credit Agreement, the Pledged Stock (other than
partnership interests) is and will continue to be freely transferable and
assignable, and none of the Pledged Stock is or will be subject to any option,
right of first refusal, shareholders agreement, charter or by-law provisions or
contractual restriction of any nature that might prohibit, impair, delay or
otherwise affect the pledge of such Pledged Stock hereunder, the sale or
disposition thereof pursuant hereto or the exercise by the Collateral Agent of
rights and remedies hereunder;
(e)    each Pledgor has the power and authority to pledge the Pledged Collateral
pledged by it hereunder in the manner hereby done or contemplated;
(f)    other than as set forth in the Term Credit Agreement or the schedules
thereto, no consent or approval of any Governmental Authority, any securities
exchange or any other person was or is necessary to the validity of the pledge
effected hereby (other than such as have been obtained and are in full force and
effect);
(g)    by virtue of the execution and delivery by the Pledgors of this
Agreement, when any Pledged Securities are delivered to the Collateral Agent (or
the ABL Collateral Agent, as applicable), for the ratable benefit of the Secured
Parties, in accordance with this Agreement and a financing statement covering
such Pledged Securities is filed in the appropriate filing office, the
Collateral Agent and its successors and permitted assigns for the benefit of the
Secured Parties will obtain a legal, valid and perfected lien upon and security
interest in such Pledged Securities under the New York UCC, subject only to
Liens permitted under the Term Credit Agreement or arising by operation of law,
as security for the payment and performance of the Obligations;
(h)    each Pledgor that is an issuer of the Pledged Collateral confirms that it
has received notice of the security interest granted hereunder and consents to
such security interest and agrees

15

--------------------------------------------------------------------------------


to transfer record ownership of the securities issued by it in connection with
any request by the Collateral Agent.
Section 3.04.    Registration in Nominee Name; Denominations. Subject to the
Intercreditor Agreement, the Collateral Agent, as agent for the Secured Parties,
shall have the right (in its sole and absolute discretion) to hold the Pledged
Securities in the name of the applicable Pledgor, endorsed or assigned in blank
or in favor of the Collateral Agent or, if an Event of Default shall have
occurred and be continuing, in its own name as pledgee or the name of its
nominee (as pledgee or as sub-agent). Each Pledgor will promptly give to the
Collateral Agent copies of any notices or other communications received by it
with respect to Pledged Securities registered in the name of such Pledgor. If an
Event of Default shall have occurred and be continuing, the Collateral Agent, as
agent for the Secured Parties, shall have the right to exchange the certificates
representing Pledged Securities for certificates of smaller or larger
denominations for any purpose consistent with this Agreement, subject to the
Intercreditor Agreement. Subject to the Intercreditor Agreement, each Pledgor
shall use its commercially reasonable efforts to cause any Loan Party that is
not a party to this Agreement to comply with a request by the Collateral Agent,
pursuant to this Section 3.04, to exchange certificates representing Pledged
Securities of such Pledgor for certificates of smaller or larger denominations.
Section 3.05.    Voting Rights; Dividends and Interest, Etc.
(a)    Unless and until an Event of Default shall have occurred and be
continuing and the Collateral Agent (or the ABL Collateral Agent to the extent
so provided in the Intercreditor Agreement) shall have given notice to the
relevant Pledgors of the Collateral Agent’s (or the ABL Collateral Agent’s to
the extent so provided in the Intercreditor Agreement) intention to exercise its
rights hereunder:
(i)    Each Pledgor shall be entitled to exercise any and all voting and/or
other consensual rights and powers inuring to an owner of Pledged Collateral or
any part thereof for any purpose consistent with the terms of this Agreement,
the Term Credit Agreement and the other Loan Documents; provided, that, except
as permitted under the Term Credit Agreement, such rights and powers shall not
be exercised in any manner that could materially and adversely affect the rights
inuring to a holder of any Pledged Collateral, the rights and remedies of the
Collateral Agent, or the other Secured Parties under this Agreement, the Term
Credit Agreement, the other Loan Documents or the ability of the Secured Parties
to exercise the same.
(ii)    The Collateral Agent shall promptly execute and deliver to each Pledgor,
or cause to be executed and delivered to such Pledgor, all such proxies, powers
of attorney and other instruments as such Pledgor may reasonably request for the
purpose of enabling such Pledgor to exercise the voting and/or consensual rights
and powers it is entitled to exercise pursuant to subparagraph (i) above.
(iii)    Each Pledgor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Collateral to the extent and only to the extent that such
dividends, interest, principal and other distributions are permitted by, and
otherwise paid or distributed in accordance with, the terms and conditions of
the Term Credit Agreement, the other Loan Documents and applicable laws;
provided, that (A) any noncash dividends, interest, principal or other
distributions, payments or other consideration

16

--------------------------------------------------------------------------------


in respect thereof, including any rights to receive the same to the extent not
so distributed or paid, that would constitute Pledged Securities, whether
resulting from a subdivision, combination or reclassification of the outstanding
Equity Interests of the issuer of any Pledged Securities, received in exchange
for Pledged Securities or any part thereof, or in redemption thereof, as a
result of any merger, consolidation, acquisition or other exchange of assets to
which such issuer may be a party or otherwise or (B) any non-cash dividends and
other distributions paid or payable in respect of any Pledged Securities that
would constitute Pledged Securities, in connection with a partial or total
liquidation or dissolution or in connection with a reduction of capital, capital
surplus or paid in surplus, shall be and become part of the Pledged Collateral,
and, if received by any Pledgor, shall not be commingled by such Pledgor with
any of its other funds or property but shall be held separate and apart
therefrom, shall be held in trust for the benefit of the Collateral Agent, for
the benefit of the Secured Parties, and shall be forthwith delivered to the
Collateral Agent (or the ABL Collateral Agent to the extent so provided in the
Intercreditor Agreement), for the ratable benefit of the Secured Parties, in the
same form as so received (endorsed in a manner reasonably satisfactory to the
Collateral Agent (or the ABL Collateral Agent to the extent so provided in the
Intercreditor Agreement).
(b)    Upon the occurrence and during the continuance of an Event of Default and
after notice by the Collateral Agent to the Company of the Collateral Agent’s
intention to exercise its rights hereunder, all rights of any Pledgor to receive
dividends, interest, principal or other distributions that such Pledgor is
authorized to receive pursuant to paragraph (a)(iii) of this Section 3.05 shall
cease, and all such rights shall thereupon become vested, for the ratable
benefit of the Secured Parties, in the Collateral Agent (or the ABL Collateral
Agent to the extent so provided in the Intercreditor Agreement) which shall have
the sole and exclusive right and authority to receive and retain such dividends,
interest, principal or other distributions. All dividends, interest, principal
or other distributions received by any Pledgor contrary to the provisions of
this Section 3.05 shall not be commingled by such Pledgor with any of its other
funds or property but shall be held separate and apart therefrom, shall be held
in trust for the benefit of the Collateral Agent, for the ratable benefit of the
Secured Parties (or the ABL Collateral Agent to the extent so provided in the
Intercreditor Agreement), and shall be forthwith delivered to the Collateral
Agent, for the ratable benefit of the Secured Parties (or the ABL Collateral
Agent to the extent so provided in the Intercreditor Agreement), in the same
form as so received (endorsed in a manner reasonably satisfactory to the
Collateral Agent (or the ABL Collateral Agent to the extent so provided in the
Intercreditor Agreement)). Any and all money and other property paid over to or
received by the Collateral Agent pursuant to the provisions of this paragraph
(b) shall be retained by the Collateral Agent in an account to be established by
the Collateral Agent (or the ABL Collateral Agent to the extent so provided in
the Intercreditor Agreement) upon receipt of such money or other property and
shall be applied in accordance with the provisions of Section 5.02 hereof. After
all Events of Default have been cured or waived and the Company has delivered to
the Collateral Agent a certificate to that effect, if applicable, the Collateral
Agent shall promptly repay to each Pledgor (without interest) all dividends,
interest, principal or other distributions that such Pledgor would otherwise be
permitted to retain pursuant to the terms of paragraph (a)(iii) of this Section
3.05 and that remain in such account.
(c)    Upon the occurrence and during the continuance of an Event of Default and
after notice by the Collateral Agent to the Company of the Collateral Agent’s
intention to exercise its rights hereunder, all rights of any Pledgor to
exercise the voting and/or consensual rights and

17

--------------------------------------------------------------------------------


powers it is entitled to exercise pursuant to paragraph (a)(i) of this Section
3.05, and the obligations of the Collateral Agent under paragraph (a)(ii) of
this Section 3.05, shall cease, and all such rights shall thereupon become
vested in the Collateral Agent (or the ABL Collateral Agent, to the extent so
provided in the Intercreditor Agreement), for the ratable benefit of the Secured
Parties, which shall have the sole and exclusive right and authority to exercise
such voting and consensual rights and powers, provided that, unless otherwise
directed by the Required Lenders under the Term Credit Agreement, the Collateral
Agent shall have the right from time to time following and during the
continuance of an Event of Default to permit the Pledgors to exercise such
rights. After all Events of Default have been cured or waived and the Company
has delivered to the Collateral Agent a certificate to that effect, (i) each
Pledgor shall have the right to exercise the voting and/or consensual rights and
powers that such Pledgor would otherwise be entitled to exercise pursuant to the
terms of paragraph (a)(i) above and (ii) the obligations of the Collateral Agent
pursuant to the terms of paragraph (a)(i) above shall be reinstated.
ARTICLE IV    
SECURITY INTERESTS IN OTHER PERSONAL PROPERTY
Section 4.01.    Security Interest.
(a)     As security for the payment or performance when due (whether at the
stated maturity, by acceleration or otherwise), as the case may be, in full of
its Obligations, each Pledgor other than Holdings (all references to a Pledgor
or to the Pledgors in this Article IV shall be deemed to be a reference to each
Pledgor other than Holdings) hereby assigns and pledges to the Collateral Agent
and its successors and permitted assigns for the benefit of the Secured Parties,
a continuing security interest (the “Security Interest”) in and lien on, all
right, title and interest in or to any and all of the following assets and
properties now owned or at any time hereafter acquired by such Pledgor or in
which such Pledgor now has or at any time in the future may acquire any right,
title or interest regardless of where located (collectively, the “Article 9
Collateral”):
(i)    all Accounts;
(ii)    all Chattel Paper;
(iii)    all cash and Deposit Accounts;
(iv)    all Documents;
(v)    all Equipment;
(vi)
all General Intangibles;

(vii)    all Instruments;
(viii)    all Inventory;

18

--------------------------------------------------------------------------------


(ix)    all Investment Property;
(x)    all Commercial Tort Claims;
(xi)    all other personal property not otherwise described above (except for
property specifically excluded from any defined term used in any of the
foregoing clauses);
(xii)    all books and records pertaining to the Article 9 Collateral; and
(xiii)    to the extent not otherwise included, all proceeds, Supporting
Obligations and products of any and all of the foregoing and all collateral
security and guarantees given by any person with respect to any of the
foregoing.
Notwithstanding anything to the contrary in this Agreement, this Agreement shall
not constitute a grant of a security interest in (a) any vehicle covered by a
certificate of title or ownership, whether now owned or hereafter acquired, (b)
any assets (including Equity Interests), whether now owned or hereafter
acquired, with respect to which the Collateral and Guarantee Requirement or the
other paragraphs of Section 6.10 of the Term Credit Agreement would not be
required to be satisfied by reason of Section 6.10(g) of the Term Credit
Agreement if hereafter acquired, (c) any property excluded from the definition
of Pledged Collateral pursuant to Section 3.01, (d) any Letter of Credit Rights
to the extent any Pledgor is required by applicable law to apply the proceeds of
a drawing of such Letter of Credit for a specified purpose, (e) any Pledgor’s
right, title or interest in any license, contract or agreement to which such
Pledgor is a party or any of its right, title or interest thereunder to the
extent, but only to the extent, that such a grant would, under the terms of such
license, contract or agreement, result in a breach of the terms of, or
constitute a default under, or result in the abandonment, invalidation or
unenforceability of, any license, contract or agreement to which such Pledgor is
a party (other than to the extent that any such term would be rendered
ineffective pursuant to Section 9-406, 9-407, 9-408 or 9-409 of the New York UCC
or any other applicable law (including, without limitation, Title 11 of the
United States Code) or principles of equity); provided, that immediately upon
the ineffectiveness, lapse or termination of any such provision, the Collateral
shall include, and such Pledgor shall be deemed to have granted a security
interest in, all such rights and interests as if such provision had never been
in effect, or (f) any Equipment owned by any Pledgor that is subject to a
purchase money lien or a Capital Lease Obligation if the contract or other
agreement in which such Lien is granted (or the documentation providing for such
Capital Lease Obligation) prohibits or requires the consent of any person other
than the Pledgors as a condition to the creation of any other security interest
on such Equipment.
(b)    Each Pledgor hereby irrevocably authorizes the Collateral Agent at any
time and from time to time to file in any relevant jurisdiction any initial
financing statements (including fixture filings) with respect to the Article 9
Collateral or any part thereof and amendments thereto that contain the
information required by Article 9 of the Uniform Commercial Code of each
applicable jurisdiction for the filing of any financing statement or amendment,
including (i) whether such Pledgor is an organization, the type of organization
and any organizational identification number issued to such Pledgor, (ii) in the
case of a financing statement filed as a fixture filing, a sufficient
description of the real property to which such Article 9 Collateral relates and
(iii) a description of Collateral that describes such property in any other
manner as the Collateral Agent may reasonably determine is necessary or
advisable to ensure the perfection of the security interest in the Article 9
Collateral granted under this Agreement, including describing

19

--------------------------------------------------------------------------------


such property as “all assets” or “all property”. Each Pledgor agrees to provide
such information to the Collateral Agent promptly upon request.
(c)    The Collateral Agent is further authorized to file with the United States
Patent and Trademark Office or United States Copyright Office (or any successor
office or any similar office in any other country) such documents as may be
reasonably necessary or advisable for the purpose of perfecting, confirming,
continuing, enforcing or protecting the Security Interest granted by each
Pledgor, without the signature of such Pledgor, and naming such Pledgor or the
Pledgors as debtors and the Collateral Agent as secured party.
(d)    The Security Interest is granted as security only and shall not subject
the Collateral Agent or any other Secured Party to, or in any way alter or
modify, any obligation or liability of any Pledgor with respect to or arising
out of the Article 9 Collateral.
Section 4.02.    Representations and Warranties. The Pledgors jointly and
severally represent and warrant to the Collateral Agent and the Secured Parties
that:
(a)    Each Pledgor has good and valid rights in and title to the Article 9
Collateral with respect to which it has purported to grant a Security Interest
hereunder and has full power and authority to grant to the Collateral Agent the
Security Interest in such Article 9 Collateral pursuant hereto and to execute,
deliver and perform its obligations in accordance with the terms of this
Agreement, without the consent or approval of any other person other than any
consent or approval that has been obtained and is in full force and effect or
has otherwise been disclosed herein or in the Term Credit Agreement.
(b)    The Perfection Certificate has been duly prepared, completed and executed
and the information set forth therein, including the exact legal name of each
Pledgor, is correct and complete, in all material respects, as of the Closing
Date. The Uniform Commercial Code financing statements (including fixture
filings, as applicable) or other appropriate filings, recordings or
registrations containing a description of the Article 9 Collateral that have
been prepared by the Collateral Agent based upon the information provided to the
Collateral Agent in the Perfection Certificate for filing in each applicable
governmental, municipal or other office specified in Schedule 6 to the
Perfection Certificate (or specified by notice from the Company to the
Collateral Agent after the Closing Date in the case of filings, recordings or
registrations required by Section 6.10 of the Term Credit Agreement) constitute
all the filings, recordings and registrations (other than filings required to be
made in the United States Patent and Trademark Office and the United States
Copyright Office in order to perfect the Security Interest in Article 9
Collateral including all material United States Patents, United States
registered Trademarks and United States registered Copyrights) that are
necessary (as of the Closing Date or the date of the most recent delivery of a
Perfection Certificate, as applicable) to publish notice of and protect the
validity of and to establish a legal, valid and perfected security interest in
favor of the Collateral Agent and its successors and permitted assigns for the
benefit of the Secured Parties in respect of all Article 9 Collateral (other
than Commercial Tort Claims) in which the Security Interest may be perfected by
filing, recording or registration in the United States (or any political
subdivision thereof) and its territories and possessions, and no further or
subsequent filing, refiling, recording, rerecording, registration or
reregistration is necessary in any such jurisdiction, except as provided under
applicable law with respect to the filing of continuation statements or

20

--------------------------------------------------------------------------------


amendments. Each Pledgor represents and warrants (as of the Closing Date or the
most recent date it is required to execute a new Intellectual Property Security
Agreement pursuant to the terms hereof or of the other Loan Documents, as
applicable) that a fully executed Intellectual Property Security Agreement
containing a description of all Article 9 Collateral consisting of Intellectual
Property with respect to United States Patents (and Patents for which United
States registration applications are pending), United States registered
Trademarks (and Trademarks for which United States registration applications are
pending) and United States registered Copyrights (and Copyrights for which
United States registration applications are pending) has been delivered to the
Collateral Agent for recording with the United States Patent and Trademark
Office and the United States Copyright Office pursuant to 35 U.S.C. § 261, 15
U.S.C. § 1060 or 17 U.S.C. § 205 and the regulations thereunder, as applicable,
and reasonably requested by the Collateral Agent, to protect the validity of and
to establish a legal, valid and perfected security interest in favor of the
Collateral Agent, for the ratable benefit of the Secured Parties, in respect of
all Article 9 Collateral consisting of such material Intellectual Property in
which a security interest may be perfected by recording with the United States
Patent and Trademark Office and the United States Copyright Office, and no
further or subsequent filing, refiling, recording, rerecording, registration or
reregistration is necessary (other than such actions as are necessary to perfect
the Security Interest with respect to any Article 9 Collateral consisting of
Patents, Trademarks and Copyrights (or registration or application for
registration thereof) acquired or developed after the date hereof).
(c)    The Security Interest constitutes (i) a legal and valid security interest
in all the Article 9 Collateral (other than Article 9 Collateral described in
Section 4.01(a)(xi)) securing the payment and performance of the Obligations,
(ii) subject to the filings described in Section 4.02(b), a perfected security
interest in all Article 9 Collateral (other than Commercial Tort Claims) in
which a security interest may be perfected by filing, recording or registering a
financing statement or analogous document in the United States (or any political
subdivision thereof) and its territories and possessions pursuant to the Uniform
Commercial Code or other applicable law in such jurisdictions, (iii) a security
interest that shall be perfected in all Article 9 Collateral in which a security
interest may be perfected upon the receipt and recording of the Intellectual
Property Security Agreement with the United States Patent and Trademark Office
and the United States Copyright Office upon the making of such filings with such
office, in each case, as applicable, with respect to material Intellectual
Property Collateral (as defined below), and (iv) a perfected security interest
in all Article 9 Collateral comprising Deposit Accounts as to which a Deposit
Account Control Agreement has been executed and delivered by the parties
thereto. The Security Interest is and shall be prior to any other Lien on any of
the Article 9 Collateral other than Permitted Liens.
(d)    The Article 9 Collateral is (and, unless disposed of in compliance with
the Loan Documents, will continue to be) owned by the Pledgors free and clear of
any Lien, other than Permitted Liens. None of the Pledgors has filed or
consented to the filing of (i) any financing statement or analogous document
under the Uniform Commercial Code or any other applicable laws covering any
Article 9 Collateral, (ii) any assignment in which any Pledgor assigns any
Article 9 Collateral or any security agreement or similar instrument covering
any Article 9 Collateral with the United States Patent and Trademark Office or
the United States Copyright Office or (iii) any assignment in which any Pledgor
assigns any Article 9 Collateral or any security agreement or similar instrument
covering any Article 9 Collateral with any foreign governmental, municipal or
other office, which financing statement or analogous document, assignment,
security

21

--------------------------------------------------------------------------------


agreement or similar instrument is still in effect, except, in each case, for
Permitted Liens.
(e)    None of the Pledgors holds (as of the Closing Date or the date of the
most recent delivery of a Perfection Certificate, as applicable) any Commercial
Tort Claim individually in excess of $2,000,000 million (as of the Closing Date
or the date of the most recent delivery of a Perfection Certificate, as
applicable) except as indicated on the Perfection Certificate.
(f)    As to itself and its Article 9 Collateral consisting of Intellectual
Property (the “Intellectual Property Collateral”), to the best of each Pledgor’s
knowledge:
(i)    The Intellectual Property Collateral set forth on Schedule III includes
all issued, registered, or applied-for Patents, Trademarks, Copyrights and
domain names owned by such Pledgor as of the date hereof and all material IP
Agreements to which the Pledgor is a party (as of the Closing Date or the date
of the most recent update thereof required pursuant to the terms hereof or of
any of the Loan Documents, as applicable).
(ii)    The Intellectual Property Collateral is subsisting and has not been
adjudged invalid or unenforceable in whole or part, and to the best of such
Pledgor’s knowledge is valid and enforceable, except as would not reasonably be
expected to have a Material Adverse Effect. Such Pledgor is not aware of any
uses of any item of Intellectual Property Collateral that would be expected to
lead to such item becoming invalid or unenforceable, except as would not
reasonably be expected to have a Material Adverse Effect.
(iii)    Such Pledgor has made or performed all commercially reasonable acts,
including without limitation filings, recordings and payment of all required
fees and taxes, required to maintain and protect its interest in each and every
item of Intellectual Property Collateral in full force and effect in the United
States and such Pledgor has used proper statutory notice in connection with its
use of each Patent, Trademark and Copyright in the Intellectual Property
Collateral, in each case, except as would not reasonably be expected to have a
Material Adverse Effect.
(iv)    With respect to each IP Agreement, the absence, termination or violation
of which would reasonably be expected to have a Material Adverse Effect: (A)
such Pledgor has not received any notice of termination or cancellation under
such IP Agreement; (B) such Pledgor has not received any notice of a breach or
default under such IP Agreement, which breach or default has not been cured or
waived; and (C) neither such Pledgor nor any other party to such IP Agreement is
in breach or default thereof in any material respect, and no event has occurred
that, with notice or lapse of time or both, would constitute such a breach or
default or permit termination, modification or acceleration under such IP
Agreement.
Except as would not reasonably be expected to have a Material Adverse Effect, no
Pledgor or Intellectual Property Collateral is subject to any outstanding
consent, settlement, decree, order, injunction, judgment or ruling restricting
the use of any Intellectual Property Collateral or that would impair the
validity or enforceability of such Intellectual Property Collateral.
Section 4.03.    Covenants.

22

--------------------------------------------------------------------------------


(a)    Each Pledgor agrees promptly to notify the Collateral Agent in writing of
any change (i) in its corporate or organization name, (ii) in its identity or
type of organization or corporate structure, (iii) in its Federal Taxpayer
Identification Number or organizational identification number or (iv) in its
jurisdiction of organization. Each Pledgor agrees promptly to provide the
Collateral Agent with certified organizational documents reflecting any of the
changes described in the immediately preceding sentence. Each Pledgor agrees not
to effect or permit any change referred to in the first sentence of this
paragraph (a) unless all filings have been made, or will have been made within
any applicable statutory period, under the Uniform Commercial Code or otherwise
that are required in order for the Collateral Agent, for the ratable benefit of
the Secured Parties, to continue at all times following such change to have a
valid, legal and perfected first priority Lien (subject to Permitted Liens and
the Intercreditor Agreement) on and security interest in all Article 9
Collateral in which a Security Interest may be perfected by filing. Each Pledgor
agrees promptly to notify the Collateral Agent if any material portion of the
Article 9 Collateral owned or held by such Pledgor is damaged or destroyed.
(b)    Subject to the rights of such Pledgor under the Loan Documents to dispose
of Collateral, each Pledgor shall, at its own expense, use commercially
reasonable efforts to defend title to the Article 9 Collateral against all
persons and to defend the Security Interest of the Collateral Agent, for the
ratable benefit of the Secured Parties, in the Article 9 Collateral and the
priority thereof against any Lien that is not a Permitted Lien.
(c)    Each Pledgor agrees, at its own expense, to execute, acknowledge, deliver
and cause to be duly filed all such further instruments and documents and take
all such actions as the Collateral Agent (or the ABL Collateral Agent to the
extent so provided in the Intercreditor Agreement) may from time to time
reasonably request to better assure, preserve, protect and perfect the Security
Interest and the rights and remedies created hereby, including, without
limitation, the payment of any fees and taxes required in connection with the
execution and delivery of this Agreement and the granting of the Security
Interest and the filing of any financing statements (including fixture filings)
or other documents in connection herewith or therewith, all in accordance with
the terms hereof and of Section 6.10 of the Term Credit Agreement. If any
Indebtedness payable under or in connection with any of the Article 9 Collateral
shall be or become evidenced by any promissory note or other instrument, such
note or instrument shall be promptly pledged to the Collateral Agent and its
successors and permitted assigns for the benefit of the Secured Parties, and
delivered to the Collateral Agent (or the ABL Collateral Agent to the extent so
provided in the Intercreditor Agreement), as agent for the Secured Parties duly
endorsed in a manner reasonably satisfactory to the Collateral Agent (or the ABL
Collateral Agent, as applicable). Without limiting the generality of the
foregoing, each Pledgor hereby authorizes the Collateral Agent, with prompt
notice thereof to the Pledgors, to supplement this Agreement by supplementing
Schedule III or adding additional schedules hereto to specifically identify any
asset or item that may constitute material Copyrights, Patents, Trademarks,
Copyright Licenses, Patent Licenses or Trademark Licenses; provided that any
Pledgor shall have the right, exercisable within 30 days after the Company has
been notified by the Collateral Agent of the specific identification of such
Article 9 Collateral, to advise the Collateral Agent in writing of any
inaccuracy of the representations and warranties made by such Pledgor hereunder
with respect to such Article 9 Collateral. Each Pledgor agrees that it will use
its commercially reasonable efforts to take such action as shall be necessary in
order that all representations and warranties hereunder shall be true and
correct with respect to such Article 9 Collateral within 30 days after

23

--------------------------------------------------------------------------------


the date it has been notified by the Collateral Agent of the specific
identification of such Article 9 Collateral.
(d)    After the occurrence of an Event of Default and during the continuance
thereof, the Collateral Agent shall have the right to verify under reasonable
procedures the validity, amount, quality, quantity, value, condition and status
of, or any other matter relating to, the Article 9 Collateral, including, in the
case of Accounts or Article 9 Collateral in the possession of any third person,
by contacting Account Debtors or the third person possessing such Article 9
Collateral for the purpose of making such a verification. The Collateral Agent
shall have the right to share any information it gains from such inspection or
verification with any Secured Party.
(e)    At its option, the Collateral Agent may discharge past due taxes,
assessments, charges, fees, Liens, security interests or other encumbrances at
any time levied or placed on the Article 9 Collateral and not a Permitted Lien,
and may pay for the maintenance and preservation of the Article 9 Collateral to
the extent any Pledgor fails to do so as required by the Term Credit Agreement
or this Agreement, and each Pledgor jointly and severally agrees to reimburse
the Collateral Agent on demand for any reasonable payment made or any reasonable
expense incurred by the Collateral Agent pursuant to the foregoing
authorization; provided, however, that nothing in this Section 4.03(e) shall be
interpreted as excusing any Pledgor from the performance of, or imposing any
obligation on the Collateral Agent or any Secured Party to cure or perform, any
covenants or other promises of any Pledgor with respect to taxes, assessments,
charges, fees, Liens, security interests or other encumbrances and maintenance
as set forth herein or in the other Loan Documents.
(f)    Each Pledgor (rather than the Collateral Agent or any Secured Party)
shall remain liable for the observance and performance of all the conditions and
obligations to be observed and performed by it under each contract, agreement or
instrument relating to the Article 9 Collateral and each Pledgor jointly and
severally agrees to indemnify and hold harmless the Collateral Agent and the
Secured Parties from and against any and all liability for such performance.
(g)    None of the Pledgors shall make or permit to be made an assignment,
pledge or hypothecation of the Article 9 Collateral or shall grant any other
Lien in respect of the Article 9 Collateral, except as expressly permitted by
the Term Credit Agreement. None of the Pledgors shall make or permit to be made
any transfer of the Article 9 Collateral owned by it or in which it has an
interest, except as permitted by the Term Credit Agreement.
(h)    Each Pledgor irrevocably makes, constitutes and appoints the Collateral
Agent (and all officers, employees or agents designated by the Collateral Agent)
as such Pledgor’s true and lawful agent (and attorney-in-fact) for the purpose,
during the continuance of an Event of Default, of making, settling and adjusting
claims in respect of Article 9 Collateral under policies of insurance, endorsing
the name of such Pledgor on any check, draft, instrument or other item of
payment for the proceeds of such policies of insurance and for making all
determinations and decisions with respect thereto. In the event that any Pledgor
at any time or times shall fail to obtain or maintain any of the policies of
insurance required hereby or to pay any premium in whole or part relating
thereto, the Collateral Agent may, without waiving or releasing any obligation
or liability of the Pledgors hereunder or any Event of Default, in its sole
discretion,

24

--------------------------------------------------------------------------------


obtain and maintain such policies of insurance and pay such premium and take any
other actions with respect thereto as the Collateral Agent reasonably deems
advisable. All sums disbursed by the Collateral Agent in connection with this
Section 4.03(h), including reasonable attorneys’ fees, court costs, expenses and
other charges relating thereto, shall be payable, upon demand, by the Pledgors
to the Collateral Agent and shall be additional Obligations secured hereby.
(i)    Each Pledgor covenants and agrees that, in the event that any Pledgor
maintains any Collateral with a Fair Market Value in excess of $5,000,000 at any
location other than the locations listed in the Perfection Certificate, the
Pledgor shall promptly notify the Collateral Agent of such change or addition
(whether by delivery of an updated Perfection Certificate or supplement thereto
or otherwise in writing).
Section 4.04.    Other Actions.
In order to further ensure the attachment, perfection and priority of, and the
ability of the Collateral Agent to enforce, for the ratable benefit of the
Secured Parties, the Collateral Agent’s security interest in the Article 9
Collateral, each Pledgor agrees, in each case at such Pledgor’s own expense, to
take the following actions with respect to the following Article 9 Collateral:
(a)    Instruments and Tangible Chattel Paper. If any Pledgor shall at any time
hold or acquire any Instruments (other than checks received and processed in the
ordinary course of business) or Tangible Chattel Paper evidencing an amount in
excess of $5,000,000 such Pledgor shall forthwith endorse, assign and deliver
the same to the Collateral Agent (or the ABL Collateral Agent to the extent so
provided in the Intercreditor Agreement), as agent for the Secured Parties,
accompanied by such instruments of transfer or assignment duly executed in blank
as the Collateral Agent may from time to time reasonably request.
(b)    Investment Property. Except to the extent otherwise provided in Article
III, if any Pledgor shall at any time hold or acquire any Certificated Security
included in the Pledged Collateral, such Pledgor shall forthwith endorse, assign
and deliver the same to the Collateral Agent (or the ABL Collateral Agent to the
extent so provided in the Intercreditor Agreement), as agent for the Secured
Parties accompanied by such instruments of transfer or assignment duly executed
in blank as the Collateral Agent may from time to time reasonably specify. If
any security of a domestic issuer now owned or hereafter acquired by any Pledgor
is uncertificated and is issued to such Pledgor or its nominee directly by the
issuer thereof, such Pledgor shall promptly notify the Collateral Agent of such
uncertificated securities and (i) upon the Collateral Agent’s reasonable request
or (ii) upon the occurrence and during the continuance of an Event of Default,
pursuant to an agreement in form and substance reasonably satisfactory to the
Collateral Agent, either (i) cause the issuer to agree to comply with
instructions from the Collateral Agent (or the ABL Collateral Agent to the
extent so provided in the Intercreditor Agreement) as to such security, without
further consent of any Pledgor or such nominee, or (ii) cause the issuer to
register the Collateral Agent (or the ABL Collateral Agent to the extent so
provided in the Intercreditor Agreement), as agent for the Secured Parties, as
the registered owner of such security.
(c)    Commercial Tort Claims. If any Pledgor shall at any time hold or acquire
a Commercial Tort Claim in an amount reasonably estimated to exceed $2,000,000,
such Pledgor shall promptly notify the Collateral Agent thereof in a writing
signed by such Pledgor, including

25

--------------------------------------------------------------------------------


a summary description of such claim, and grant to the Collateral Agent in
writing a security interest therein and in the proceeds thereof, all under the
terms and provisions of this Agreement, with such writing to be in form and
substance reasonably satisfactory to the Collateral Agent.
Section 4.05.    Covenants Regarding Patent, Trademark and Copyright Collateral.


(a)    Each Pledgor agrees that it will not knowingly do any act or omit to do
any act (and will exercise commercially reasonable efforts to prevent its
licensees from doing any act or omitting to do any act) whereby any Patent that
is material to the normal conduct of such Pledgor’s business may become
prematurely invalidated, abandoned, lapsed or dedicated to the public, and
agrees that it shall take commercially reasonable steps with respect to any
material products covered by any such Patent as necessary and sufficient to
establish and preserve its rights under applicable patent laws.
(b)    Each Pledgor will, and will use its commercially reasonable efforts to
cause its licensees or its sublicensees to, for each material Trademark
necessary to the normal conduct of such Pledgor’s business, (i) maintain such
Trademark in full force free from any adjudication of abandonment or invalidity
for non-use, (ii) maintain the quality of products and services offered under
such Trademark, (iii) display such Trademark with notice of federal or foreign
registration or claim of trademark or service mark as required under applicable
law and (iv) not knowingly use or knowingly permit its licensees’ use of such
Trademark in violation of any third-party rights.
(c)    Each Pledgor will, and will use its commercially reasonable efforts to
cause its licensees or its sublicensees to, for each work covered by a material
Copyright necessary to the normal conduct of such Pledgor’s business that it
publishes, displays and distributes, use copyright notice as required under
applicable copyright laws.
(d)    Each Pledgor shall notify the Collateral Agent promptly if it knows that
any Patent, Trademark or Copyright material to the normal conduct of such
Pledgor’s business may imminently become abandoned, lapsed or dedicated to the
public, or of any materially adverse determination or development, excluding
office actions and similar determinations or developments in the United States
Patent and Trademark Office, United States Copyright Office, any court or any
similar office of any country, regarding such Pledgor’s ownership of any such
material Patent, Trademark or Copyright or its right to register or to maintain
the same.
(e)    Each Pledgor, either itself or through any agent, employee, licensee or
designee, shall (i) inform the Collateral Agent on an annual basis of each
application by itself, or through any agent, employee, licensee or designee, for
any Patent with the United States Patent and Trademark Office and each
registration of any Trademark or Copyright with the United States Patent and
Trademark Office, the United States Copyright Office or any comparable office or
agency in any other country filed during the preceding twelve-month period, in
each case to the extent such application or registration relates to Intellectual
Property material to the normal course of such Pledgor’s business and (ii) upon
the reasonable request of the Collateral Agent, execute and deliver any and all
agreements, instruments, documents and papers as the Collateral Agent may
reasonably request to evidence the Collateral Agent’s security interest in such
Patent, Trademark or Copyright.

26

--------------------------------------------------------------------------------


(f)    Each Pledgor shall exercise its reasonable business judgment consistent
with past practice in any proceeding before the United States Patent and
Trademark Office, the United States Copyright Office or any comparable office or
agency in any other country with respect to maintaining and pursuing each
application relating to any Patent, Trademark and/or Copyright (and obtaining
the relevant grant or registration) material to the normal conduct of such
Pledgor’s business and maintain (i) each issued Patent and (ii) the
registrations of each Trademark and each Copyright, in each case that is
material to the normal conduct of such Pledgor’s business, including, when
applicable and necessary in such Pledgor’s reasonable business judgment, timely
filings of applications for renewal, affidavits of use, affidavits of
incontestability and payment of maintenance fees, and, if any Pledgor believes
necessary in its reasonable business judgment, to initiate opposition,
interference and cancellation proceedings against third parties.
(g)    In the event that any Pledgor knows or has reason to know that any
Article 9 Collateral consisting of a Patent, Trademark or Copyright material to
the normal conduct of its business has been or is about to be materially
infringed, misappropriated or diluted by a third party, such Pledgor shall
promptly notify the Collateral Agent and shall, if such Pledgor deems it
necessary in its reasonable business judgment, promptly sue and recover any and
all damages, and take such other actions as are reasonably appropriate under the
circumstances.
ARTICLE V    
REMEDIES; APPLICATION OF PROCEEDS
Section 5.01.    Remedies Upon Default. Upon the occurrence and during the
continuance of any Event of Default, each Pledgor agrees to deliver on demand
each item of Collateral to the Collateral Agent (or the ABL Collateral Agent, to
the extent so provided in the Intercreditor Agreement), and it is agreed that
the Collateral Agent (or the ABL Collateral Agent, to the extent so provided in
the Intercreditor Agreement) shall have the right to take any of or all the
following actions at the same or different times, in each case, in accordance
with the terms of the Intercreditor Agreement: (a) with respect to any Article 9
Collateral consisting of Intellectual Property, on demand, to cause the Security
Interest to become an assignment, transfer and conveyance of any of or all such
Article 9 Collateral by the applicable Pledgors to the Collateral Agent (or the
ABL Collateral Agent, to the extent so provided in the Intercreditor Agreement)
(on behalf of the Secured Parties) or to license or sublicense, whether general,
special or otherwise, and whether on an exclusive or a nonexclusive basis, any
such Article 9 Collateral throughout the world on such terms and conditions and
in such manner as the Collateral Agent (or the ABL Collateral Agent, to the
extent so provided in the Intercreditor Agreement) shall determine (other than
in violation of any then-existing licensing arrangements to the extent that
waivers thereunder cannot be obtained with the use of commercially reasonable
efforts, which each Pledgor hereby agrees to use), (b) with or without legal
process and with or without prior notice or demand for performance, to take
possession of the Article 9 Collateral and without liability for trespass to the
applicable Pledgor to enter any premises where the Article 9 Collateral may be
located for the purpose of taking possession of or removing the Article 9
Collateral and, generally, to exercise any and all rights afforded to a secured
party under the applicable Uniform Commercial Code or other applicable law, and
(c) give notice and take sole possession and control of all amounts on deposit
in or credited to any Deposit Account pursuant to the related Deposit Account
Control Agreement and apply all such funds in accordance with this Agreement.
Without limiting the

27

--------------------------------------------------------------------------------


generality of the foregoing, each Pledgor agrees that the Collateral Agent (or
the ABL Collateral Agent, to the extent so provided in the Intercreditor
Agreement) shall have the right, subject to the mandatory requirements of
applicable law, to sell or otherwise dispose of all or any part of the
Collateral at a public or private sale or at any broker’s board or on any
securities exchange, for cash, upon credit or for future delivery as the
Collateral Agent (or the ABL Collateral Agent, to the extent so provided in the
Intercreditor Agreement) shall deem appropriate. The Collateral Agent (or the
ABL Collateral Agent, to the extent so provided in the Intercreditor Agreement)
shall be authorized in connection with any sale of a security (if it deems it
advisable to do so) pursuant to the foregoing to restrict the prospective
bidders or purchasers to persons who represent and agree that they are
purchasing such security for their own account, for investment, and not with a
view to the distribution or sale thereof. Upon consummation of any such sale of
Collateral pursuant to this Section 5.01, the Collateral Agent (or the ABL
Collateral Agent, to the extent so provided in the Intercreditor Agreement)
shall have the right to assign, transfer and deliver to the purchaser or
purchasers thereof the Collateral so sold. Each such purchaser at any such sale
shall hold the property sold absolutely, free from any claim or right on the
part of any Pledgor, and each Pledgor hereby waives and releases (to the extent
permitted by law) all rights of redemption, stay, valuation and appraisal that
such Pledgor now has or may at any time in the future have under any rule of law
or statute now existing or hereafter enacted.
The Collateral Agent (or the ABL Collateral Agent, to the extent so provided in
the Intercreditor Agreement) shall give the applicable Pledgors 10 Business
Days’ written notice (which each Pledgor agrees is reasonable notice within the
meaning of Section 9-611 of the New York UCC or its equivalent in other
jurisdictions) of the Collateral Agent’s intention to make any sale of
Collateral. Such notice, in the case of a public sale, shall state the time and
place for such sale and, in the case of a sale at a broker’s board or on a
securities exchange, shall state the board or exchange at which such sale is to
be made and the day on which the Collateral, or portion thereof, will first be
offered for sale at such board or exchange. Any such public sale shall be held
at such time or times within ordinary business hours and at such place or places
as the Collateral Agent (or the ABL Collateral Agent, to the extent so provided
in the Intercreditor Agreement) may fix and state in the notice (if any) of such
sale. At any such sale, the Collateral, or the portion thereof, to be sold may
be sold in one lot as an entirety or in separate parcels, as the Collateral
Agent may (in its sole and absolute discretion) determine. The Collateral Agent
shall not be obligated to make any sale of any Collateral if it shall determine
not to do so, regardless of the fact that notice of sale of such Collateral
shall have been given. The Collateral Agent (or the ABL Collateral Agent, to the
extent so provided in the Intercreditor Agreement) may, without notice or
publication, adjourn any public or private sale or cause the same to be
adjourned from time to time by announcement at the time and place fixed for
sale, and such sale may, without further notice, be made at the time and place
to which the same was so adjourned. In the case of any sale of all or any part
of the Collateral made on credit or for future delivery, the Collateral so sold
may be retained by the Collateral Agent (or the ABL Collateral Agent, to the
extent so provided in the Intercreditor Agreement) until the sale price is paid
by the purchaser or purchasers thereof, but the Collateral Agent shall not incur
any liability in the event that any such purchaser or purchasers shall fail to
take up and pay for the Collateral so sold and, in the case of any such failure,
such Collateral may be sold again upon notice given in accordance with
provisions above. At any public (or, to the extent permitted by law, private)
sale made pursuant to this Section 5.01, any Secured Party may bid for or
purchase for cash, free (to the extent permitted by law) from any right of
redemption, stay, valuation or appraisal on the part of any Pledgor (all such
rights being also hereby waived and released to the extent permitted by law),
the Collateral or any part thereof offered for sale and such Secured Party may,
upon compliance with the terms of sale, hold, retain and dispose of such
property in accordance with Section 5.02 hereof without further accountability
to any Pledgor therefor.

28

--------------------------------------------------------------------------------


For purposes hereof, a written agreement to purchase the Collateral or any
portion thereof shall be treated as a sale thereof; the Collateral Agent (or the
ABL Collateral Agent, to the extent so provided in the Intercreditor Agreement)
shall be free to carry out such sale pursuant to such agreement and no Pledgor
shall be entitled to the return of the Collateral or any portion thereof subject
thereto, notwithstanding the fact that after the Collateral Agent (or the ABL
Collateral Agent, to the extent so provided in the Intercreditor Agreement)
shall have entered into such an agreement all Events of Default shall have been
remedied and the Obligations paid in full. As an alternative to exercising the
power of sale herein conferred upon it, the Collateral Agent (or the ABL
Collateral Agent, to the extent so provided in the Intercreditor Agreement) may
proceed by a suit or suits at law or in equity to foreclose this Agreement and
to sell the Collateral or any portion thereof pursuant to a judgment or decree
of a court or courts having competent jurisdiction or pursuant to a proceeding
by a court-appointed receiver. Any sale pursuant to the provisions of this
Section 5.01 shall be deemed to conform to the commercially reasonable standards
as provided in Section 9-610(b) of the New York UCC or its equivalent in other
jurisdictions.
Section 5.02.    Apportionment, Application, and Reversal of Payments.
(a)    All payments received by the Collateral Agent for application to the
Obligations shall be applied as set forth in Section 8.03 of the Term Credit
Agreement.
(b)    The Collateral Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with the Term
Credit Agreement subject to the Intercreditor Agreement. Upon any sale of
Collateral by the Collateral Agent (including pursuant to a power of sale
granted by statute or under a judicial proceeding), the receipt of the purchase
money by the Collateral Agent or of the officer making the sale shall be a
sufficient discharge to the purchaser or purchasers of the Collateral so sold
and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Collateral Agent
or such officer or be answerable in any way for the misapplication thereof.
(c)    If, after receipt of any payment which is applied to the payment of all
or any part of any Obligations, the Collateral Agent or any Secured Party is for
any reason compelled to surrender such payment or proceeds to any person because
such payment or application of proceeds is invalidated, declared fraudulent, set
aside, determined to be void or voidable as a preference, impermissible set‑off,
or a diversion of trust funds, or for any other reason, then the Obligations or
part thereof intended to be satisfied shall be revived and continued and this
Agreement shall continue in full force as if such payment or proceeds had not
been received by the Collateral Agent or such Secured Party and the Company
shall be liable to pay to the Collateral Agent and the other Secured Parties,
and shall indemnify the Collateral Agent and the other Secured Parties and hold
the Collateral Agent and the other Secured Parties harmless for the amount of
such payment or proceeds surrendered. The provisions of this Section 5.02(c)
shall be and remain effective notwithstanding any contrary action which may have
been taken by the Collateral Agent or any Secured Party in reliance upon such
payment or application of proceeds, and any such contrary action so taken shall
be without prejudice to the Collateral Agent’s and the Secured Parties’ rights
under this Agreement and shall be deemed to have been conditioned upon such
payment or application of proceeds having become final and irrevocable. The
provisions of this Section 5.02(c) shall survive the termination of this
Agreement.
Section 5.03.    Securities Act, Etc. In view of the position of the Pledgors in
relation

29

--------------------------------------------------------------------------------


to the Pledged Collateral, or because of other current or future circumstances,
a question may arise under the Securities Act of 1933, as now or hereafter in
effect, or any similar federal statute hereafter enacted analogous in purpose or
effect (such Act and any such similar statute as from time to time in effect
being called the “Federal Securities Laws”) with respect to any disposition of
the Pledged Collateral permitted hereunder. Each Pledgor understands that
compliance with the Federal Securities Laws might very strictly limit the course
of conduct of the Collateral Agent if the Collateral Agent were to attempt to
dispose of all or any part of the Pledged Collateral, and might also limit the
extent to which or the manner in which any subsequent transferee of any Pledged
Collateral could dispose of the same. Similarly, there may be other legal
restrictions or limitations affecting the Collateral Agent in any attempt to
dispose of all or part of the Pledged Collateral under applicable Blue Sky or
other state securities laws or similar laws analogous in purpose or effect. Each
Pledgor acknowledges and agrees that in light of such restrictions and
limitations, the Collateral Agent, in its sole and absolute discretion, (a) may
proceed to make such a sale whether or not a registration statement for the
purpose of registering such Pledged Collateral or part thereof shall have been
filed under the Federal Securities Laws or, to the extent applicable, Blue Sky
or other state securities laws and (b) may approach and negotiate with a single
potential purchaser to effect such sale. Each Pledgor acknowledges and agrees
that any such sale might result in prices and other terms less favorable to the
seller than if such sale were a public sale without such restrictions. In the
event of any such sale, no Collateral Agent shall incur any responsibility or
liability for selling all or any part of the Pledged Collateral at a price that
the Collateral Agent, in its sole and absolute discretion, may in good faith
deem reasonable under the circumstances, notwithstanding the possibility that a
substantially higher price might have been realized if the sale were deferred
until after registration as aforesaid or if more than a single purchaser were
approached. The provisions of this Section 5.03 will apply notwithstanding the
existence of a public or private market upon which the quotations or sales
prices may exceed substantially the price at which the Collateral Agent sells.
ARTICLE VI    
INDEMNITY, SUBROGATION AND SUBORDINATION
Section 6.01.    Indemnity. In addition to all such rights of indemnity and
subrogation as the Guarantors may have under applicable law (but subject to
Section 6.03 hereof), the Company agrees that (a) in the event a payment shall
be made by any Guarantor under this Agreement in respect of any Obligation of
the Company, the Company shall indemnify such Guarantor for the full amount of
such payment and such Guarantor shall be subrogated to the rights of the person
to whom such payment shall have been made to the extent of such payment and (b)
in the event any assets of any Guarantor shall be sold pursuant to this
Agreement or any other Security Document to satisfy in whole or in part any
Obligation owed to any Secured Party by the Company, the Company shall indemnify
such Guarantor in an amount equal to the greater of the book value or the Fair
Market Value of the assets so sold.
Section 6.02.    Contribution and Subrogation. Each Guarantor (other than
Holdings) (a “Contributing Guarantor”) agrees (subject to Section 6.03 hereof)
that, in the event a payment shall be made by any other Guarantor (other than
Holdings) hereunder in respect of any Obligation or assets of any other
Guarantor (other than Holdings) shall be sold pursuant to any Security Document
to satisfy any Obligation owed to any Secured Party and such other Guarantor
(the “Claiming

30

--------------------------------------------------------------------------------


Guarantor”) shall not have been fully indemnified by the Company, as provided in
Section 6.01 hereof, the Contributing Guarantor shall indemnify the Claiming
Guarantor in an amount equal to the amount of such payment or the greater of the
book value or the Fair Market Value of such assets, as applicable, in each case
multiplied by a fraction of which the numerator shall be the net worth of such
Contributing Guarantor on the date hereof and the denominator shall be the
aggregate net worth of all the Guarantors on the date hereof (or, in the case of
any Guarantor becoming a party hereto pursuant to Section 7.15 hereof, the date
of the supplement hereto executed and delivered by such Guarantor). Any
Contributing Guarantor making any payment to a Claiming Guarantor pursuant to
this Section 6.02 shall be subrogated to the rights of such Claiming Guarantor
under Section 6.01 hereof to the extent of such payment.
Section 6.03.    Subordination; Subrogation.
(a)Each Guarantor hereby subordinates any and all debts, liabilities and other
obligations owed to such Guarantor by each other Loan Party (the “Subordinated
Obligations”) to the Obligations to the extent and in the manner hereinafter set
forth in this Section 6.03:
(i)    Prohibited Payments, Etc. Each Guarantor may receive payments from any
other Loan Party on account of the Subordinated Obligations. After the
occurrence and during the continuance of any Event of Default, if required by
the Required Lenders, no Guarantor shall demand, accept or take any action to
collect any payment on account of the Subordinated Obligations until the
Obligations have been paid in full in cash.
(ii)    Prior Payment of Guaranteed Obligations. In any proceeding under the
U.S. Bankruptcy Code or any other federal, state or foreign bankruptcy,
insolvency, receivership or similar law relating to any other Loan Party, each
Guarantor agrees that the Secured Parties shall be entitled to receive payment
in full in cash of all Obligations (including all interest and expenses accruing
after the commencement of a proceeding under any U.S. Bankruptcy Code or any
other federal, state or foreign bankruptcy, insolvency, receivership or similar
law, whether or not constituting an allowed claim in such proceeding
(“Post-Petition Interest”)) before such Guarantor receives payment of any
Subordinated Obligations.
(iii)    Turn-Over. After the occurrence and during the continuance of any Event
of Default, each Guarantor shall, if the Collateral Agent (or the ABL Collateral
Agent to the extent so provided in the Intercreditor Agreement) so requests,
collect, enforce and receive payments on account of the Subordinated Obligations
as trustee for the Secured Parties and deliver such payments to the Collateral
Agent (or the ABL Collateral Agent, as the case may be) (for the benefit of the
Secured Parties) on account of the Obligations (including all Post-Petition
Interest), together with any necessary endorsements or other instruments of
transfer, but without reducing or affecting in any manner the liability of such
Guarantor under the other provisions of this Agreement.
(iv)    Collateral Agent Authorization. After the occurrence and during the
continuance of any Event of Default, the Collateral Agent (or the ABL Collateral
Agent to the extent so provided in the Intercreditor Agreement) is authorized
and empowered (but without any obligation to so do), in its discretion, (i) in
the name of each Guarantor, to collect and enforce, and to submit claims in
respect of, the Subordinated Obligations and to apply any amounts received
thereon to

31

--------------------------------------------------------------------------------


the Obligations (including any and all Post-Petition Interest), and (ii) to
require each Guarantor (A) to collect and enforce, and to submit claims in
respect of, the Subordinated Obligations and (B) to pay any amounts received on
such obligations to the Collateral Agent (or the ABL Collateral Agent as the
case may be) for application to the Guaranteed Obligations (including any and
all Post-Petition Interest).
(b)Each Guarantor hereby unconditionally and irrevocably agrees not to exercise
any rights that it may now have or hereafter acquire against the Company, any
other Loan Party or any other insider guarantor that arise from the existence,
payment, performance or enforcement of such Guarantor’s Obligations under or in
respect of the guarantee set forth in Article II hereof or any other Loan
Document, including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution or indemnification and any right to
participate in any claim or remedy of any Secured Party against the Company, any
other Loan Party or any other insider guarantor or any Collateral, whether or
not such claim, remedy or right arises in equity or under contract, statute or
common law, including, without limitation, the right to take or receive from the
Company, any other Loan Party or any other insider guarantor, directly or
indirectly, in cash or other property or by set-off or in any other manner,
payment or security on account of such claim, remedy or right, unless and until
all of the Obligations and all other amounts payable under the guarantee set
forth in Article II shall have been paid in full in cash and all Secured Hedge
Agreements shall have expired or been terminated or cash collateralized
(pursuant to arrangements reasonably satisfactory to the Collateral Agent). If
any amount shall be paid to any Guarantor in violation of the immediately
preceding sentence at any time prior to the latest of (a) the payment in full in
cash of the Obligations and all other amounts payable under the guarantee set
forth in Article II and (b) the latest date of expiration or termination or cash
collateralization of all Secured Hedge Agreements, such amount shall be received
and held in trust for the benefit of the Secured Parties, shall be segregated
from other property and funds of such Guarantor and shall forthwith be paid or
delivered to the Collateral Agent in the same form as so received (with any
necessary endorsement or assignment) to be credited and applied to the
Obligations and all other amounts payable under the guarantee set forth in
Article II, whether matured or unmatured, in accordance with the terms of the
Loan Documents, or to be held as Collateral for any Obligations or other amounts
payable under such guarantee thereafter arising. If (i) any Guarantor shall make
payment to any Secured Party of all or any part of the Obligations, (ii) all of
the Obligations and all other amounts payable under the guarantee set forth in
Article II shall have been paid in full in cash and (iii) all Secured Hedge
Agreements secured hereunder shall have expired or been terminated, the
Collateral Agent will, at such Guarantor’s request and expense, execute and
deliver to such Guarantor appropriate documents, without recourse and without
representation or warranty, necessary to evidence the transfer by subrogation to
such Guarantor of an interest in the Obligations resulting from such payment
made by such Guarantor pursuant to such guarantee.
ARTICLE VII    
MISCELLANEOUS
Section 7.01.    Notices. All notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by telecopy, as follows:

32

--------------------------------------------------------------------------------


(a)    if to Holdings, the Company or any Subsidiary Party, as provided in
Section 10.02 of the Term Credit Agreement (or any equivalent provision of any
Refinancing (as defined in the Intercreditor Agreement) thereof); and
(b)    if to the Collateral Agent, to it at Bank of America N.A., as provided in
Section 10.02 of the Credit Agreement.


(c)     Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the other parties hereto (and
for this purpose a notice to the Company shall be deemed to be a notice to
Holdings and the Subsidiary Parties). All notices and other communications given
to any party hereto in accordance with the provisions of this Agreement shall be
deemed to have been given on the date of receipt (if a Business Day) and on the
next Business Day thereafter (in all other cases) if delivered by hand or
overnight courier service or sent by telecopy or on the date five Business Days
after dispatch by certified or registered mail if mailed, in each case
delivered, sent or mailed (properly addressed) to such party as provided in this
Section 7.01 or in accordance with the latest unrevoked direction from such
party given in accordance with this Section 7.01. As agreed to in writing among
the Company and the Collateral Agent from time to time, notices and other
communications may also be delivered by e-mail to the e-mail address of a
representative of the applicable person provided from time to time by such
person.
Section 7.02.    Security Interest Absolute. All rights of the Collateral Agent
hereunder, the Security Interest in the Article 9 Collateral, the security
interest in the Pledged Collateral and all obligations of each Pledgor hereunder
shall be absolute and unconditional irrespective of (a) any lack of validity or
enforceability of the Term Credit Agreement or any other Loan Document, any
agreement with respect to any of the Obligations or any other agreement or
instrument relating to any of the foregoing, (b) any change in the time, manner
or place of payment of, or in any other term of, all or any of the Obligations,
or any other amendment or waiver of or any consent to any departure from the
Term Credit Agreement or any other Loan Document or any other agreement or
instrument, (c) any exchange, release or non-perfection of any Lien on other
collateral, or any release or amendment or waiver of or consent under or
departure from any guarantee, securing or guaranteeing all or any of the
Obligations or (d) any other circumstance that might otherwise constitute a
defense available to, or a discharge of, any Pledgor in respect of the
Obligations or this Agreement (other than a defense of payment or performance).
Section 7.03.    Limitation By Law; Severability. All rights, remedies and
powers provided in this Agreement may be exercised only to the extent that the
exercise thereof does not violate any applicable provision of law, and all the
provisions of this Agreement are intended to be subject to all applicable
mandatory provisions of law that may be controlling and to be limited to the
extent necessary so that they shall not render this Agreement invalid,
unenforceable, in whole or in part, or not entitled to be recorded, registered
or filed under the provisions of any applicable law.
If any provision hereof is invalid or unenforceable in any jurisdiction, then,
to the fullest extent permitted by Law, (i) the other provisions hereof shall
remain in full force and effect in such jurisdiction and shall be liberally
construed in favor of the Collateral Agent and the Secured Parties in order to
carry out the intentions of the parties hereto as nearly as may be possible, and
(ii) the invalidity or unenforceability of any provision hereof in any
jurisdiction shall not affect the validity or enforceability

33

--------------------------------------------------------------------------------


of such provisions in any other jurisdiction.
Section 7.04.    Binding Effect; Several Agreement. This Agreement shall become
effective as to any party to this Agreement when a counterpart hereof executed
on behalf of such party shall have been delivered to the Collateral Agent and a
counterpart hereof shall have been executed on behalf of the Collateral Agent,
and thereafter shall be binding upon such party, the Collateral Agent and each
of their respective permitted successors and assigns, and shall inure to the
benefit of such party, the Collateral Agent and the Secured Parties and their
respective permitted successors and assigns, except that no party shall have the
right to assign or transfer its rights or obligations hereunder or any interest
herein or in the Collateral (and any such assignment or transfer shall be void)
except as expressly contemplated by this Agreement or any other Loan Document.
This Agreement shall be construed as a separate agreement with respect to each
party and may be amended, modified, supplemented, waived or released with
respect to any party without the approval of any other party and without
affecting the obligations of any other party hereunder.
Section 7.05.    Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Pledgor or the Collateral Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective permitted successors and assigns; provided that no Pledgor may
assign, transfer or delegate any of its rights or obligations under this
Agreement without the prior written consent of the Collateral Agent. Unless
otherwise agreed by the Administrative Agent, the Collateral Agent hereunder
shall at all times be the same person that is the Administrative Agent under the
Term Credit Agreement. Written notice of resignation by the Administrative Agent
pursuant the Term Credit Agreement shall also constitute notice of resignation
by such entity as the Collateral Agent under this Agreement, unless otherwise
agreed by the Administrative Agent. Upon the acceptance of any appointment as
the Administrative Agent under the Term Credit Agreement by a successor
Administrative Agent, that successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the Collateral Agent pursuant hereto, except as otherwise agreed by the
Administrative Agent.
Section 7.06.    Power of Attorney. Each Loan Party, as to itself, hereby
appoints the Collateral Agent and the Collateral Agent’s designee as such Loan
Party’s attorney, with power (and, solely with respect to clauses (a), (b), (c),
(d) and (e), upon the occurrence and during the continuance of an Event of
Default and, with respect to clause (f), to the extent reasonably required by
the Collateral Agent to perfect or protect the security interests granted to it
herenunder): (a) to endorse such Loan Party’s name on any checks, notes,
acceptances, money orders, or other forms of payment or security that come into
the Collateral Agent’s or any Secured Parties’ possession; (b) to sign such Loan
Party’s name on any invoice, bill of lading, warehouse receipt, or other
document of title relating to any Collateral, on drafts against customers, on
assignments of Accounts, on notices of assignment, financing statements, and
other public records and to file any such financing statements by electronic
means with or without a signature as authorized or required by applicable law or
filing procedure; (c) to notify the post office authorities to change the
address for delivery of such Loan Party’s mail to an address designated by the
Collateral Agent and to receive, open, and dispose of all mail addressed to such
Loan Party; (d) to send requests for verification of Accounts to customers or
Account Debtors; (e) to clear Inventory through customs in such Loan Party’s
name, the Collateral Agent’s name, or the name of the Collateral Agent’s
designee, and to sign and deliver to customs officials powers of

34

--------------------------------------------------------------------------------


attorney in such Loan Party’s name for such purpose; and (f) to do all things
the Collateral Agent determines are necessary to carry out this Agreement and
the Term Credit Agreement. Each Loan Party ratifies and approves all acts of
such attorney. None of the Lenders, the Collateral Agent, nor their attorneys
will be liable for any acts or omissions or for any error of judgment or mistake
of fact or law other than any such liability arising from any such Person’s
gross negligence or willful misconduct. This power, being coupled with an
interest, is irrevocable until the Term Credit Agreement has been terminated and
all outstanding Term Finance Obligations have been fully satisfied.
Section 7.07.    GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING, WITHOUT
LIMITATION, SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK), WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.
Section 7.08.    Waivers; Amendment.
(a)    No failure or delay by the Collateral Agent or any Secured Party in
exercising any right, power or remedy hereunder or under any other Loan Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right, power or remedy, or any abandonment or discontinuance of steps
to enforce such a right, power or remedy, preclude any other or further exercise
thereof or the exercise of any other right, power or remedy. The rights, powers
and remedies of the Collateral Agent and the Secured Parties hereunder and under
the other Loan Document are cumulative and are not exclusive of any rights,
powers or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by any Loan Party therefrom shall in
any event be effective unless the same shall be permitted by paragraph (b) of
this Section 7.08, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan shall not be construed as a
waiver of any Default or Event of Default, regardless of whether the Collateral
Agent or any Lender may have had notice or knowledge of such Default or Event of
Default at the time. No notice or demand on any Loan Party in any case shall
entitle any Loan Party to any other or further notice or demand in similar or
other circumstances.
(b)    Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Collateral Agent and the Loan Party or Loan Parties with respect to which
such waiver, amendment or modification is to apply, subject to any consent
required in accordance with the terms of the Intercreditor Agreement and Section
10.01 of the Term Credit Agreement.
Section 7.09.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT. EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER

35

--------------------------------------------------------------------------------


PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 7.09.
Section 7.10.    Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby. The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.
Section 7.11.    Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one contract, and shall become effective as
provided in Section 7.04 hereof. Delivery of an executed counterpart to this
Agreement by facsimile transmission shall be as effective as delivery of a
manually signed original.
Section 7.12.    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.
Section 7.13.    Jurisdiction; Consent to Service of Process
(a)    Each party to this Agreement hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of any
New York State court or federal court of the United States of America sitting in
New York City, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement or any other Loan
Documents, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that the Administrative Agent, the Collateral Agent or any
Secured Party may otherwise have to bring any action or proceeding relating to
this Agreement or any other Loan Document against any Pledgor, or its
properties, in the courts of any jurisdiction.
(b)    Each party to this Agreement hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or any other
Loan Document in any New York State or federal court. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

36

--------------------------------------------------------------------------------


Section 7.14.    Termination or Release.
(a)    This Agreement, the guarantees made herein, the pledges made herein, the
Security Interest and all other security interests granted hereby shall
terminate when all the Term Credit Obligations (other than contingent or
unliquidated obligations or liabilities with respect to which no claim has been
asserted) have been paid in full in cash or immediately available funds and the
Lenders have no further commitment to lend under the Term Credit Agreement.
(b)    A Subsidiary Party shall automatically be released from its obligations
hereunder and the Security Interests in the Collateral of such Subsidiary Party
shall be automatically released upon the consummation of any transaction
permitted by the Term Credit Agreement, as a result of which such Subsidiary
Party ceases to be a Subsidiary of the Company or otherwise ceases to be a
Pledgor; provided that the Required Lenders shall have consented to such
transaction (to the extent such consents are required by the Term Credit
Agreement) and the terms of such consent did not provide otherwise.
(c)    Upon any sale or other transfer by any Pledgor of any Collateral that is
permitted under the Term Credit Agreement to any person that is not a Pledgor,
or upon the effectiveness of any written consent to the release of the Security
Interest granted hereby in any Collateral pursuant to the terms of Section 10.01
of the Term Credit Agreement, the Security Interest in such Collateral shall be
automatically released.
(d)    In connection with any termination or release pursuant to paragraph (a),
(b) or (c) of this Section 7.14, the Collateral Agent shall execute and deliver
to any Pledgor, at such Pledgor’s expense, all documents that such Pledgor shall
reasonably request to evidence such termination or release; provided, that the
Collateral Agent shall not be required to take any action under this Section
7.14(d) unless such Pledgor shall have delivered to the Collateral Agent
together with such request, which may be incorporated into such request, (i) a
reasonably detailed description of the Collateral, which in any event shall be
sufficient to effect the appropriate termination or release without affecting
any other Collateral, and (ii) a certificate of a Responsible Officer of the
Company or such Pledgor certifying that the transaction giving rise to such
termination or release is permitted by the Term Credit Agreement and was
consummated in compliance with the Loan Documents. Any execution and delivery of
documents pursuant to this Section 7.14 shall be without recourse to or warranty
by the Collateral Agent.
Section 7.15.    Additional Subsidiaries. Upon execution and delivery by the
Collateral Agent and any Subsidiary that is required to become a party hereto by
Section 6.10 of the Term Credit Agreement of an instrument in the form of
Exhibit A hereto, such subsidiary shall become a Subsidiary Party hereunder with
the same force and effect as if originally named as a Subsidiary Party herein.
The execution and delivery of any such instrument shall not require the consent
of any other party to this Agreement. The rights and obligations of each party
to this Agreement shall remain in full force and effect notwithstanding the
addition of a new party to this Agreement.
Section 7.16.    Right to Set Off. If an Event of Default shall have occurred
and be continuing, subject to the Intercreditor Agreement, each Lender is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set-off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other indebtedness at

37

--------------------------------------------------------------------------------


any time owing by such Lender to or for the credit or the account of any party
to this Agreement against any of and all the obligations of such party now or
hereafter existing under this Agreement owed to such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement and
although such obligations may be unmatured. The rights of each Lender under this
Section 7.16 are in addition to other rights and remedies (including other
rights of set-off) that such Lender may have.
Section 7.17.    Intercreditor Agreement. Notwithstanding any other provision
contained herein, this Agreement, the Liens created hereby and the rights,
remedies, duties and obligations provided for herein are subject in all respects
to the provisions of the Intercreditor Agreement. In the event of any conflict
or inconsistency between the provisions of this Agreement and the Intercreditor
Agreement, the provisions of the Intercreditor Agreement shall control.


[Signature Pages Follow]





38

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
NORANDA ALUMINUM HOLDING CORPORATION


By:    /s/ Robert B. Mahoney    
    Name: Robert B. Mahoney
    Title: Chief Financial Officer


NORANDA ALUMINUM ACQUISITION CORPORATION


By:    /s/Robert B. Mahoney        
    Name: Robert B. Mahoney
    Title: Chief Financial Officer


NORANDA INTERMEDIATE HOLDING CORPORATION


By: /s/Robert B. Mahoney    
    Name: Robert B. Mahoney
    Title: Chief Financial Officer


NORANDA ALUMINIUM, INC.


By:_/s/Robert B. Mahoney        Name: Robert B. Mahoney
    Title: Chief Financial Officer


GRAMERCY ALUMINA HOLDINGS INC.


By:_/s/Robert B. Mahoney    
    Name: Robert B. Mahoney
    Title: Chief Financial Officer
NORANDAL USA, INC.


--------------------------------------------------------------------------------




By:_/s/Robert B. Mahoney    
    Name: Robert B. Mahoney
    Title: Chief Financial Officer


GRAMERCY ALUMINA HOLDINGS II, INC.


By:_ /s/Robert B. Mahoney    
    Name: Robert B. Mahoney
    Title: Chief Financial Officer


NORANDA ALUMINA LLC


By:_/s/Robert B. Mahoney    
    Name: Robert B. Mahoney
    Title: Chief Financial Officer


--------------------------------------------------------------------------------




BANK OF AMERICA, N.A.
as Collateral Agent


By: :/s/David H. Stickert        
Name: David H. Strickert
Title: Managing Director






--------------------------------------------------------------------------------


Exhibit A
to Guarantee and
Collateral Agreement
SUPPLEMENT NO. ______ dated as of [ ], 201[__] (this “Supplement”), to the
GUARANTEE AND COLLATERAL AGREEMENT, dated and effective as of February 29, 2012
(the “Guarantee and Collateral Agreement”), among NORANDA ALUMINUM HOLDING
CORPORATION, a Delaware corporation (“Holdings”), NORANDA ALUMINUM ACQUISITION
CORPORATION, a Delaware corporation (the “Company”), each Subsidiary of the
Company identified therein as a party (each, a “Subsidiary Party”), BANK OF
AMERICA, N.A., as collateral agent (in such capacity, the “Collateral Agent”)
for the Secured Parties (as defined below).
A.    Reference is made to that certain Term Credit Agreement, dated February
29, 2012, among Holdings, the Company, its Subsidiaries party thereto, the
lenders (collectively, together with any other person that becomes a lender
under the Term Credit Agreement and their respective successors and assigns, the
“Lenders”) and agents named therein, and Bank of America, N.A., as
administrative agent for such lenders (as amended, restated, supplemented or
otherwise modified from time to time, the “Term Credit Agreement”). Capitalized
terms used herein and not otherwise defined shall have the meanings assigned to
such terms in the Guarantee and Collateral Agreement.
B.    The Loan Parties have entered into the Guarantee and Collateral Agreement
in order to induce the Lenders to make Loans. Section 7.15 of the Guarantee and
Collateral Agreement provides that additional Subsidiaries may become Subsidiary
Parties under the Guarantee and Collateral Agreement by execution and delivery
of an instrument in the form of this Supplement. The undersigned Subsidiary (the
“New Subsidiary”) is executing this Supplement in accordance with the
requirements of the Term Credit Agreement to become a Subsidiary Party under the
Guarantee and Collateral Agreement in order to induce the Lenders to continue
making Loans.
Accordingly, the Collateral Agent and the New Subsidiary agree as follows:
SECTION 1.    In accordance with Section 7.15 of the Guarantee and Collateral
Agreement, the New Subsidiary by its signature below becomes a Subsidiary Party,
a Guarantor and a Pledgor under the Guarantee and Collateral Agreement with the
same force and effect as if originally named therein as a Subsidiary Party, a
Guarantor and a Pledgor, and the New Subsidiary hereby (a) agrees to all the
terms and provisions of the Guarantee and Collateral Agreement applicable to it
as a Subsidiary Party, a Guarantor and a Pledgor thereunder, and (b) represents
and warrants that the representations and warranties made by it as a Guarantor
and a Pledgor thereunder are true and correct, in all material respects, on and
as of the date hereof. In furtherance of the foregoing, the New Subsidiary, as
security for the payment and performance in full of the Obligations (as defined
in the Guarantee and Collateral Agreement), does hereby create and grant to the
Collateral Agent and its successors and permitted assigns for the benefit of the
Secured Parties a security interest in and Lien on all the New Subsidiary’s
right, title and interest in and to the Collateral (as defined in the Guarantee
and Collateral Agreement) of the New Subsidiary. Each reference to a “Subsidiary
Party” or a “Guarantor” or a “Pledgor” in the Guarantee and Collateral Agreement
shall be deemed to include the New Subsidiary. The Guarantee and Collateral
Agreement is hereby incorporated herein by reference.
SECTION 2.    The New Subsidiary represents and warrants to the Collateral Agent
and


--------------------------------------------------------------------------------


the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, subject to (i)
the effects of bankruptcy, insolvency, moratorium, reorganization, fraudulent
conveyance or other similar laws affecting creditors’ rights generally, (ii)
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law) and (iii) implied covenants of
good faith and fair dealing.
SECTION 3.    This Supplement may be executed in two or more counterparts, each
of which shall constitute an original but all of which when taken together shall
constitute but one contract. This Supplement shall become effective when (a) the
Collateral Agent shall have received a counterpart of this Supplement that bears
the signature of the New Subsidiary, and (b) the Collateral Agent has executed a
counterpart hereof.
SECTION 4.    The New Subsidiary hereby represents and warrants that (a) set
forth on Schedule I attached hereto is a true and correct schedule of (i) any
and all Pledged Stock and Pledged Debt Securities now owned by the New
Subsidiary and (ii) to the best of its knowledge, any and all issued,
registered, or applied-for Patents, Trademarks, Copyrights and domain names (and
all material IP Agreements) now owned by the New Subsidiary (or to which New
Subsidiary is subject), (b) set forth on Schedule II attached hereto is a true
and correct schedule of all the Pledged Securities of the New Subsidiary, and
(c) set forth under its signature hereto, is the true and correct legal name of
the New Subsidiary, its jurisdiction of formation and the location of its chief
executive office.
SECTION 5.    Except as expressly supplemented hereby, the Guarantee and
Collateral Agreement shall remain in full force and effect.
SECTION 6.    THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS SUPPLEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK.
SECTION 7.    In the event any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Guarantee and Collateral Agreement shall not in any way be
affected or impaired thereby. The parties shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.
SECTION 8.    All communications and notices hereunder shall be in writing and
given as provided in Section 7.01 of the Guarantee and Collateral Agreement.
SECTION 9.    The New Subsidiary agrees to reimburse the Collateral Agent for
its reasonable out-of-pocket expenses in connection with this Supplement,
including the reasonable fees, disbursements and other charges of counsel for
the Collateral Agent.
IN WITNESS WHEREOF, the New Subsidiary and the Collateral Agent have duly
executed this Supplement to the Guarantee and Collateral Agreement as of the day
and year first above written.


--------------------------------------------------------------------------------




[NAME OF NEW SUBSIDIARY]


By:    
Name:
Title:
Legal Name:
Jurisdiction of Formation:
Location of Chief Executive Office:


--------------------------------------------------------------------------------


BANK OF AMERICA, N.A.,
as Collateral Agent

By:    
Name:
Title:










--------------------------------------------------------------------------------




Schedule I
to Supplement No. ____ to the
Guarantee and
Collateral Agreement
Pledged Stock and Pledged Debt Securities of the New Subsidiary
















Patents, Trademarks, Copyrights and domain names of the New Subsidiary






--------------------------------------------------------------------------------


Schedule II to
Supplement No. _____
to the Guarantee and
Collateral Agreement
Pledged Securities of the New Subsidiary
EQUITY INTERESTS
Number of Issuer Certificate
Registered Owner
Number and Class of Equity Interest
Percentage of
Equity Interests
 
 
 
 
 
 
 
 
 
 
 
 



DEBT SECURITIES
Issuer
Principal Amount
Date of Note
Maturity Date
 
 
 
 
 
 
 
 
 
 
 
 



OTHER PROPERTY








--------------------------------------------------------------------------------


Exhibit B
to Guarantee and
Collateral Agreement
[FORM OF]
PERFECTION CERTIFICATE
Each of the undersigned, hereby certifies with reference to the Guarantee and
Collateral Agreement dated as of [        ], 201[__] among Noranda Aluminum
Holding Corporation, a corporation incorporated under the laws of the State of
Delaware (“Holdings”), Noranda Aluminum Acquisition Corporation (the “Company”),
the subsidiary guarantors referred to therein (the “Subsidiary Guarantors”, and
with Holdings and the Company, the “Obligors”), and Bank of America, N.A., as
Collateral Agent (the “Collateral Agent”) (terms defined therein being used
herein as therein defined) to the Collateral Agent and the Secured Parties as
follows:
1.    Names.
(a)    The exact corporate, limited liability company or partnership name of
each of the Obligors as it appears in its respective certificate of
incorporation, certificate of formation, partnership agreement or certificate of
limited partnership, as applicable, is set forth in Schedule 1(a).
(b)    Listed on Schedule 1(b) hereto (in chronological order) is each other
corporate, limited liability company or partnership name of each Obligor that it
has had in the past five years, together with the date of the relevant change.
(c)    Listed on Schedule 1(c) hereto are all other names (including trade names
or similar appellations) used by an Obligor at any time during the past five
years.
2.    Business Locations/Jurisdiction of Organization.
(a)    Each Obligor’s jurisdiction of organization, organization number and
taxpayer identification number are set forth on Schedule 1(a).
(b)    Each Obligor is a “registered organization” within the meaning of the
UCC, except for those listed on Schedule 2(b).
(c)    The chief executive office of each Obligor is located at the address
shown on Schedule 2(c) hereto.
(d)    Each other chief executive office maintained by each Obligor at any time
during the past year is set forth on Schedule 2(d) hereto.
3.    Locations and Other Information Regarding Collateral.


--------------------------------------------------------------------------------


(a)    Listed on Schedule 3(a) hereto is each address at which Collateral
consisting of Equipment or Inventory with an aggregate value in excess of $5.0
million at such address, or books and records relating to Accounts with an
aggregate value in excess of $5.0 million at such address, are located.
(b)    Listed on Schedule 3(b) hereto is the name and address of each Person
other than an Obligor which has possession of such Obligor’s Equipment or
Inventory with an aggregate value in excess of $5.0 million with respect to each
such Person or books and records relating to Accounts with an aggregate value in
excess of $5.0 million with respect to each such Person.
(c)    Listed on Schedule 3(c) hereto is the name and jurisdiction of
organization of each company with respect to which an Obligor holds an equity
interest.
(d)    Listed on Schedule 3(d) hereto is the Securities Intermediary and account
number of each Securities Account maintained by any of the Obligors, other than
any Securities Account in which any Obligor customarily maintains no more than
$1.0 million.
(e)    Listed Schedule 3(e) hereto, is the bank or other financial institution
and account number of each Deposit Account maintained by any Obligor, other than
any Deposit Account in which any Obligor customarily maintains no more than $1.0
million.
(f)    Listed on Schedule 3(f) hereto is each commercial tort claim in favor of
an Obligor, including a brief description thereof, with an individual value in
excess of $2.0 million and with respect to which any proceedings have been
commenced.
4.    Unusual Transactions. Except as set forth on Schedule 4 hereto, no Obligor
has been the subject of any merger (or acquired any assets constituting all or
substantially all of the assets of a Person or line or business of a Person) or
other corporate reorganization in the past five (5) years.
5.    Patents, Trademarks and Copyrights. Listed on Schedule 5 hereto is each
registered Patent, Trademark and Copyright owned or applied for by the Obligors
and each License (with a licensing fee in excess of $1.0 million per annum) to
which an Obligor is a party.
6.    UCC Filings. The financing statements (duly authorized by each Obligor
constituting the debtor therein), including the indications of the collateral,
attached as Schedule 6 are in the appropriate forms for filing in the filing
offices in the jurisdictions identified in Schedule 6.
7.    Real Property. Attached hereto as Schedule 7 is a list that of all real
property owned or leased by the Borrower, Holdings and each Subsidiary Party.
[Remainder of page intentionally left blank]






--------------------------------------------------------------------------------




Date: _____________, 2012
NORANDA ALUMINUM HOLDING CORPORATION




By:         
Name:
Title:





Date: _____________, 2012
NORANDA ALUMINUM ACQUISITION CORPORATION




By:         
Name:
Title:





Date: _____________, 2012
NORANDA INTERMEDIATE HOLDING CORPORATION




By:         
Name:
Title:





Date: _____________, 2012
NORANDA ALUMINUM, INC.




By:         
Name:
Title:





Date: _____________, 2012
NORANDAL USA, INC.




By:         
Name:
Title:





Date: _____________, 2012
GRAMERCY ALUMINA HOLDINGS, INC.




By:         
Name:
Title:





Date: _____________, 2012
NORANDA ALUMINA LLC




By:         
Name:
Title:





Date: _____________, 2012
GRAMERCY ALUMINA HOLDINGS II, INC.




By:         
Name:
Title:







